Exhibit 10.3

 

Execution Version

 

 

 

 

 

Bruker Corporation

 

 

CHF 297,000,000

 

 

1.01% Senior Notes due December 11, 2029

 

 

______________

 

Note Purchase Agreement

 

 

______________

 

 

Dated December 11, 2019

 

 

 

 

 

 

 

 



 

 

 

Table of Contents

 

Section   Heading   Page           Section 1.1.   Authorization of Notes   1
Section 1.2.   Incremental Leverage Fee   1 Section 1.3.   Recalculation of
Interest   2           Section 2.   Sale and Purchase of Notes; Guaranties   3  
        Section 3.   Closing   3           Section 4.   Conditions to Closing  
4           Section 4.1.   Representations and Warranties   4 Section 4.2.  
Performance; No Default   4 Section 4.3.   Compliance Certificates   4
Section 4.4.   Opinions of Counsel   4 Section 4.5.   Purchase Permitted By
Applicable Law, Etc   4 Section 4.6.   Sale of Other Notes   5 Section 4.7.  
Payment of Special Counsel Fees   5 Section 4.8.   Private Placement Number   5
Section 4.9.   Changes in Corporate Structure   5 Section 4.10.   Funding
Instructions   5 Section 4.11.   Subsidiary Guaranty   5 Section 4.12.  
Proceedings and Documents   5           Section 5.   Representations and
Warranties of the Company   6           Section 5.1.   Organization; Power and
Authority   6 Section 5.2.   Authorization, Etc   6 Section 5.3.   Disclosure  
6 Section 5.4.   Organization and Ownership of Shares of Subsidiaries;
Affiliates   7 Section 5.5.   Financial Statements; Material Liabilities   7
Section 5.6.   Compliance with Laws, Other Instruments, Etc   8 Section 5.7.  
Governmental Authorizations, Etc   8 Section 5.8.   Litigation; Observance of
Agreements, Statutes and Orders   8 Section 5.9.   Taxes   8 Section 5.10.  
Title to Property; Leases   9 Section 5.11.   Licenses, Permits, Etc   9
Section 5.12.   Compliance with ERISA   9 Section 5.13.   Private Offering by
the Company   11 Section 5.14.   Use of Proceeds; Margin Regulations   11
Section 5.15.   Existing Indebtedness; Future Liens   11

 



 - i - 

 

 

Section 5.16.   Foreign Assets Control Regulations, Etc   12 Section 5.17.  
Status under Certain Statutes   13 Section 5.18.   Environmental Matters   13
Section 5.19.   Ranking of Obligations.   14 Section 5.20.   Solvency   14      
    Section 6.   Representations of the Purchasers   14           Section 6.1.  
Purchase for Investment   14 Section 6.2.   Source of Funds   14          
Section 7.   Information as to Company   16           Section 7.1.   Financial
and Business Information   16 Section 7.2.   Officer’s Certificate   19
Section 7.3.   Visitation   19 Section 7.4.   Electronic Delivery   20          
Section 8.   Payment and Prepayment of the Notes   21           Section 8.1.  
Maturity   21 Section 8.2.   Optional Prepayments with Make-Whole Amount   21
Section 8.3.   Allocation of Partial Prepayments   21 Section 8.4.   Maturity;
Surrender, Etc.   22 Section 8.5.   Purchase of Notes   22 Section 8.6.  
Make-Whole Amount   22 Section 8.7.   Swap Breakage   28 Section 8.8.   Change
in Control Prepayment Offer   29 Section 8.9.   Payments Due on Non-Business
Days   31           Section 9.   Affirmative Covenants.   31          
Section 9.1.   Compliance with Laws   31 Section 9.2.   Insurance   32
Section 9.3.   Maintenance of Properties   32 Section 9.4.   Payment of Taxes
and Claims   32 Section 9.5.   Corporate Existence, Etc   32 Section 9.6.  
Books and Records   32 Section 9.7.   Subsidiary Guarantors   33 Section 9.8.  
Priority of Obligations   34 Section 9.9.   Restriction on Use of Proceeds of
the Notes in Switzerland   34           Section 10.   Negative Covenants.   35  
        Section 10.1.   Maximum Leverage Ratio   35 Section 10.2.   Interest
Coverage Ratio   35 Section 10.3.   Priority Debt   35 Section 10.4.   Liens  
35

 



 - ii - 

 

 

Section 10.5.   Sales of Asset   39 Section 10.6.   Merger, Consolidation, Etc  
40 Section 10.7.   Transactions with Affiliates   41 Section 10.8.   Line of
Business   41 Section 10.9.   Economic Sanctions, Etc.   41          
Section 11.   Events of Default   42           Section 12.   Remedies on
Default, Etc   44           Section 12.1.   Acceleration   44 Section 12.2.  
Other Remedies   45 Section 12.3.   Rescission   45 Section 12.4.   No Waivers
or Election of Remedies, Expenses, Etc   46           Section 13.  
Registration; Exchange; Substitution of Notes   46           Section 13.1.  
Registration of Notes   46 Section 13.2.   Transfer and Exchange of Notes   46
Section 13.3.   Replacement of Notes   47           Section 14.   Payments on
Notes   47           Section 14.1.   Place of Payment   47 Section 14.2.  
Payment by Wire Transfer   47 Section 14.3.   FATCA Information   48          
Section 15.   Expenses, Etc   49           Section 15.1.   Transaction Expenses
  49 Section 15.2.   Certain Taxes   49 Section 15.3.   Survival   49          
Section 16.   Survival of Representations and Warranties; Entire Agreement   50
          Section 17.   Amendment and Waiver   50           Section 17.1.  
Requirements   50 Section 17.2.   Solicitation of Holders of Notes   50
Section 17.3.   Binding Effect, Etc   51 Section 17.4.   Notes Held by Company,
Etc   51           Section 18.   Notices; English Language   51          
Section 19.   Reproduction of Documents   52

 



 - iii - 

 

 

Section 20.   Confidential Information   52           Section 21.   Substitution
of Purchaser   53           Section 22.   Miscellaneous   54          
Section 22.1.   Successors and Assigns   54 Section 22.2.   Accounting Terms  
54 Section 22.3.   Severability   55 Section 22.4.   Construction, Etc   55
Section 22.5.   Counterparts   56 Section 22.6.   Governing Law   56
Section 22.7.   Jurisdiction and Process; Waiver of Jury Trial   56
Section 22.8.   Obligation to Make Payment in Swiss Francs   57

 



 - iv - 

 

 

Schedule A — Defined Terms       Schedule 1 — Form of 1.01% Senior Note due
December 11, 2029       Schedule 4.4(a) — Form of Opinion of U.S. Special
Counsel for the Note Parties       Schedule 4.4(b) — Form of Opinion of Special
Counsel for the Purchasers       Schedule 4.9 — Changes in Corporate Structure  
    Schedule 5.3 — Disclosure Materials       Schedule 5.4 — Subsidiaries of the
Company and Ownership of Subsidiary Stock       Schedule 5.5 — Financial
Statements       Schedule 5.9 — Tax Returns       Schedule 5.10 — Title to
Property; Leases       Schedule 5.15 — Existing Indebtedness       Schedule
5.16(b) — Foreign Asset Control Regulations, etc.       Schedule 5.16(c) —
Dealings with Blocked Persons; OFAC       Schedule 10.4 — Liens       Exhibit
14.2 — Form of U.S. Tax Compliance Certificate       Purchaser Schedule —
Information Relating to Purchasers       Exhibit 1 — Form of Subsidiary Guaranty

 



 - v - 

 

 

Bruker Corporation

40 Manning Road

Billerca, Massachusetts 01821

 

CHF 297,000,000 1.01% Senior Notes due December 11, 2029

 

December 11, 2019

 

To Each of the Purchasers Listed in

the Purchaser Schedule Hereto:

 

Ladies and Gentlemen:

 

Bruker Corporation, a Delaware corporation (the “Company”), agrees with each of
the Purchasers as follows:

 

Section 1.1.         Authorization of Notes. The Company will authorize the
issue and sale of CHF 297,000,000 aggregate principal amount of its 1.01% Senior
Notes due December 11, 2029 (the “Notes”). The Notes shall be substantially in
the form set out in Schedule 1. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.

 

Section 1.2.         Incremental Leverage Fee. (a) If the Leverage Ratio exceeds
3.50 to 1.00 as permitted by Section 10.1, as evidenced by an Officer’s
Certificate delivered pursuant to Section 7.2(a), an incremental leverage fee
shall be due on the Notes in an aggregate amount equal to 0.50% of the aggregate
outstanding principal amount of the Notes per annum, which shall be due and
payable on the Notes as and to the extent provided in Section 1.2(b) below (the
“Incremental Leverage Fee”). Such Incremental Leverage Fee shall begin to accrue
on the first day of the fiscal quarter following the fiscal quarter in respect
of which such Officer’s Certificate was delivered (the “Incremental Leverage
Start Date”), and shall continue to accrue until the Company has provided an
Officer’s Certificate pursuant to Section 7.2(a) demonstrating that, as of the
last day of the fiscal quarter in respect of which such Officer’s Certificate is
delivered, the Leverage Ratio is not more than 3.50 to 1.00. In the event such
Officer’s Certificate evidencing that the Consolidated Leverage Ratio is not
more than 3.50 to 1.00 is delivered, the Incremental Leverage Fee shall cease to
accrue on and as of the last day of the fiscal quarter in respect of which such
Officer’s Certificate is delivered.

 

(b)            Within 10 Business Days of the delivery of an Officer’s
Certificate pursuant to Section 7.2(a) for any fiscal quarter in which the
Incremental Leverage Fee accrued, the Company shall pay to each holder of a Note
the amount attributable to the Incremental Leverage Fee (the “Incremental
Leverage Fee Payment”) which shall be the product of (i) the aggregate
outstanding principal amount of Notes held by such holder (or its
predecessor(s) in interest, to the extent of the aggregate outstanding principal
amount of Notes transferred by such predecessor(s) in interest to such holder)
as of the first day that the Incremental Leverage Fee begins to accrue with
respect to the period covered by such Officer’s Certificate, (ii) 0.50% (to
reflect the Incremental Leverage Fee) and (iii) 0.25 (to reflect that the
Incremental Leverage Fee is payable quarterly). The Incremental Leverage Fee
Payment, if any, shall be paid by wire transfer of immediately available funds
to each holder of the Notes in accordance with the terms of this Agreement. The
Company, the Purchasers and each holder agree that, for purposes of the Code,
the Incremental Leverage Fee Payment constitutes additional interest.

 



   

 

 

(c)            For avoidance of doubt, no Incremental Leverage Fee will be used
in calculating any Make-Whole Amount.

 

(d)            All payments of the Incremental Leverage Fee in respect of any
Swapped Note shall be made in Dollars. For purposes of determining the amount of
Incremental Leverage Fee due and payable with respect to a Swapped Note, such
amounts shall be converted to Dollars at the rate of exchange in effect on the
Incremental Leverage Start Date.

 

Section 1.3.         Recalculation of Interest. (a) The rates of interest due in
connection with the Notes provided for in this Agreement are minimum interest
rates.

 

(b)            When entering into this Agreement, the parties have assumed that
the interest payable at the rates set out in this Agreement is not and will not
become subject to Swiss Withholding Tax. Notwithstanding that the parties do not
anticipate (acting in good faith) that any payment of interest will be subject
to Swiss Withholding Tax, they agree that, if a tax deduction for Swiss
Withholding Tax is required by law to be made by a Note Party in respect of any
interest payable in relation to the Notes and should in respect of such Note
Party be unenforceable for any reason, the applicable interest rate in relation
to that interest payment shall be (i) the interest rate which would have applied
to that interest payment (as provided for in this Agreement in the absence of
this paragraph (b)) divided by (ii) 1 minus the rate at which the relevant tax
deduction for Swiss Withholding Tax is required to be made (where the rate at
which the relevant deduction or withholding of Swiss Withholding Tax is required
to be made is for this purpose expressed as a fraction of 1 rather than as a
percentage) and (A) the relevant Note Party shall be obliged to pay the relevant
interest at the adjusted rate in accordance with this paragraph, (B) the
relevant Note Party shall make the tax deduction for Swiss Withholding Tax on
the recalculated interest and (C) all references to a rate of interest in this
Agreement shall be construed accordingly.

 

(c)            To the extent that interest payable by a Note Party in connection
with the Notes becomes subject to Swiss Withholding Tax, each relevant holder of
a Note and the Note Parties shall promptly co-operate in completing any
procedural formalities (including submitting forms and documents required by the
appropriate tax authority) to the extent possible and necessary for the relevant
Note Party to obtain authorisation to make interest payments without them being
subject to Swiss Withholding Tax or to allow each relevant holder of a Note to
prepare claims for the refund of any Swiss Withholding Tax so deducted.

 



 - 2 - 

 

 

Section 2.               Sale and Purchase of Notes; Guaranties.

 

(a)            Subject to the terms and conditions of this Agreement, the
Company will issue and sell to each Purchaser and each Purchaser will purchase
from the Company, at the Closing provided for in Section 3, Notes in the
principal amount specified opposite such Purchaser’s name in the Purchaser
Schedule at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.

 

(b)            The payment of the principal, interest, Make-Whole Amount, if
any, and Swap Breakage Loss, if any, on the Notes, and the performance by the
Company of its obligations under this Agreement will be absolutely and
unconditionally guaranteed by the Subsidiary Guarantors pursuant to the
Subsidiary Guaranty, dated as of even date herewith, which shall be
substantially in the form of Exhibit 1 attached hereto, in accordance with and
subject to the provisions of Section 9.7 hereof.

 

A Subsidiary Guarantor shall be released and discharged from the Subsidiary
Guaranty in accordance with Section 9.7(b).

 

Section 3.               Closing.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL
60603, at a closing (the “Closing”) on December 11, 2019 or on such other
Business Day thereafter on or prior to December 13, 2019 as may be agreed upon
by the Company and the Purchasers. At the Closing the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
CHF2,000,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to international bank
account number CH820023023005778405F at UBS AG, Bahnofstrasse 45 Zurich,
Switzerland 9098, SWIFT: UBSWCHZH80A, Beneficiary Bank: CTZIUS33SPT (Reference:
Bruker Corp FX Deal # 2019112600814). If at the Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s reasonable satisfaction, such Purchaser shall, at its election,
be relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure by the
Company to tender such Notes or any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s reasonable satisfaction.

 



 - 3 - 

 

 

Section 4.               Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to the Closing of the following conditions:

 

Section 4.1.         Representations and Warranties. The representations and
warranties of each Note Party in each Note Document to which it is a party shall
be correct when made and at the Closing.

 

Section 4.2.         Performance; No Default. Each Note Party shall have
performed and complied with all agreements and conditions contained in each Note
Document to which it is a party required to be performed or complied with by it
prior to or at the Closing. Before and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither any Note Party nor any Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.

 

Section 4.3.         Compliance Certificates.

 

(a)            Officer’s Certificate. Each Note Party shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)            Secretary’s or Director’s Certificate. Each Note Party shall have
delivered to such Purchaser a certificate of its Secretary, an Assistant
Secretary, a Director or another appropriate person, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
each Note Document to which it is a party, and (ii) each Note Party’s
organizational documents as then in effect.

 

Section 4.4.         Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the Closing (a) from Nixon Peabody LLP, U.S. special counsel for the
Note Parties, substantially in the form set forth in Schedule 4.4(a), and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel, in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.         Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

 



 - 4 - 

 

 

Section 4.6.         Sale of Other Notes. Contemporaneously with the Closing,
the Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

 

Section 4.7.         Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least three Business
Days prior to the Closing.

 

Section 4.8.         Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.

 

Section 4.9.         Changes in Corporate Structure. None of the Note Parties
shall have changed its jurisdiction of incorporation or organization, as
applicable, or, except as reflected on Schedule 4.9, been a party to any merger
or consolidation or succeeded to all or any substantial part of the liabilities
of any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

 

Section 4.10.       Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number/Swift Code/IBAN and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.

 

Section 4.11.       Subsidiary Guaranty. The Subsidiary Guaranty in
substantially the form attached as Exhibit 1 hereto, shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and each Purchaser shall have received a true, correct and
complete copy thereof.

 

Section 4.12.       Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by each Note
Document and all documents and instruments incident to such transactions shall
be satisfactory to such Purchaser and its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 



 - 5 - 

 

 

Section 5.               Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.         Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver each Note Document to which it is a party and to perform the
provisions hereof and thereof.

 

Section 5.2.         Authorization, Etc. Each Note Document has been duly
authorized by all necessary corporate or other action on the part of each Note
Party party thereto, and each Note Document constitutes, and upon execution and
delivery thereof each Note (in the case of the Company) will constitute, a
legal, valid and binding obligation of each Note Party party thereto enforceable
against such Note Party in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.         Disclosure. The Company, through its agents, BofA
Securities, Inc. and Wells Fargo Securities, LLC, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated November 4, 2019 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries taken as a whole.
This Agreement, the Memorandum, the financial statements listed in Schedule 5.5
and the documents, certificates or other writings delivered to the Purchasers by
or on behalf of the Company prior to November 25, 2019 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Memorandum, the Company’s public filings on Forms 10-K, 10-Q and 8-K, each
delivered to each Purchaser prior to November 25, 2019 and such other documents,
certificates or other writings, each delivered to each Purchaser prior to
November 25, 2019 and such financial statements delivered to each Purchaser
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2018, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to a Responsible Officer that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents. Notwithstanding anything to the contrary contained herein (including
Section 5.5) or in any other Note Document, all projections and pro forma
financial information delivered by or on behalf of the Company or any other Note
Party or representative thereof are based on good faith estimates and
assumptions believed by the management of the Company to be reasonable at the
time made, it being recognized by each Purchaser and each other holder that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 



 - 6 - 

 

 

Section 5.4.         Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and whether such
Subsidiary is a Subsidiary Guarantor, and (ii) the Company’s directors and
senior officers.

 

(b)            All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

 

(c)            Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)            No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations imposed by corporate law or similar statutes) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any Subsidiary that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

Section 5.5.         Financial Statements; Material Liabilities . The Company
has delivered or has otherwise made available to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of such financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries
are not aware of any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents except
for any intercompany loans and obligations between other Subsidiaries that are
eliminated in consolidation.

 



 - 7 - 

 

 

Section 5.6.         Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by each Note Party of each Note Document to
which it is a party will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of any Note Party or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum of association, articles of association, regulations or by-laws,
shareholders agreement or any other agreement or instrument to which any Note
Party or any Subsidiary is bound or by which any Note Party or any Subsidiary or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Note Party or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Note Party or any Subsidiary.

 

Section 5.7.         Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than fillings that the
Company may be required to make pursuant to the disclosure requirements of the
Securities Exchange Act of 1934, as amended.

 

Section 5.8.         Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)            Neither the Company nor any Subsidiary is (i) in default under
any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court, any
arbitrator of any kind or any Governmental Authority or (iii) in violation of
any applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9.         Taxes. (a) Except as set forth on Schedule 5.9, the Company
and its Subsidiaries have filed all Material tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate in all material respects. The U.S. federal income tax liabilities of
the Company and its Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended December 31, 2010.

 



 - 8 - 

 

 

(b)            The Company is not and will not be incorporated in Switzerland
and/or having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to article 9 of the Swiss Withholding Tax Act.

 

(c)            Interest payments in connection with the Notes will not be
subject to Swiss Withholding Tax.

 

Section 5.10.       Title to Property; Leases. Except as disclosed on Schedule
5.10, the Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
any Note Document. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

Section 5.11.       Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)            No product or service of the Company or any Subsidiary infringes
in any material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(c)            There is no Material violation by any Person of any right of the
Company or any Subsidiary with respect to any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by any Note Party or any Subsidiary
except for any such violation that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.12.       Compliance with ERISA. (a)  The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, or the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

 



 - 9 - 

 

 

(b)            The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans) that is funded, determined as of
the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. The present value of
the accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan
that is funded, determined as of the end of the Company’s most recently ended
fiscal year on the basis of reasonable actuarial assumptions, did not exceed the
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities by more than $100,000,000. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

 

(c)            The Company and its ERISA Affiliates have not incurred
(i) withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material or (ii) any obligation
in connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.

 

(d)            The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)            The execution and delivery of each Note Document and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

 

(f)            All Non-U.S. Plans have been established, operated, administered
and maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Note Party and its Subsidiaries have been paid or
accrued as required, except where failure so to pay or accrue would not be
reasonably expected to have a Material Adverse Effect.

 



 - 10 - 

 

 

Section 5.13.       Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 30 (thirty) other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes or the execution and
delivery of the Subsidiary Guaranty to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

 

Section 5.14.       Use of Proceeds; Margin Regulations. (a) The Company will
apply the proceeds of the sale of the Notes hereunder for general corporate
purposes, including acquisitions not expressly prohibited by the Note Documents.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
in violation of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. For the
purposes of making the calculation pursuant to the preceding sentence, Treasury
Stock shall be deemed not to be an asset of the Company and its Subsidiaries. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

(b)            Neither the Company nor any of its Subsidiaries shall (x) on-lend
or make available any proceeds from the Notes, directly or indirectly, to any
member of the Company's group incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to article 9 of the Swiss Withholding Tax Act or (y) otherwise use or make
available proceeds from the Notes, directly or indirectly, in each case in a
manner which would constitute a detrimental 'use of proceeds in Switzerland'
(Mittelverwendung in der Schweiz) as interpreted by the Swiss Federal Tax
Administration for purposes of Swiss Withholding Tax, unless and until such time
as a written confirmation or countersigned tax ruling application from the Swiss
Federal Tax Administration has been obtained confirming, based on correct and up
to date facts and circumstances, that such use of proceeds of any Notes is
permitted without interest payments in connection with the Notes becoming
subject to Swiss Withholding Tax.

 

Section 5.15.       Existing Indebtedness; Future Liens . (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct summary of
all outstanding Indebtedness of the Company and its Subsidiaries as of
September 30, 2019 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any of
its Subsidiaries is in default in any material respect and no waiver of default
is currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any of its Subsidiaries that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 



 - 11 - 

 

 

(b)            Except as disclosed in Schedule 5.15, neither the Company nor any
of its Subsidiaries has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness, in any case, other
than Liens permitted by Section 10.4.

 

(c)            Neither the Company nor any of its Subsidiaries is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Note Party, except as disclosed in
Schedule 5.15.

 

Section 5.16.       Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified in writing that its name appears or may in the future appear on a State
Sanctions List or (iii) to the Company’s knowledge, is a target of sanctions
that have been imposed by the United Nations, the European Union or Switzerland.

 

(b)            Except as disclosed in Schedule 5.16(b), neither the Company nor
any Controlled Entity (i) has violated in any material respect, been found in
Material violation of, or been charged or convicted under, any applicable
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of any Sanctions Laws, Anti-Money Laundering Laws or
Anti-Corruption Laws.

 

(c)            No part of the proceeds from the sale of the Notes hereunder:

 

(i)            constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person except as reflected on
Schedule 5.16(c), (B) for any purpose that would cause any Purchaser to be in
violation in any material respect of any applicable Sanctions Laws or
(C) otherwise in violation in any material respect of any applicable Sanctions
Laws;

 

(ii)           will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

 



 - 12 - 

 

 

(iii)          will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)            The Company has established policies and procedures which it
reasonably believes are adequate (and otherwise comply in all material respects
with applicable law) to ensure that the Company and each Controlled Entity is
and will continue to be in compliance in all material respects with all
applicable Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

(e)            No representation shall be made with respect to any German
Controlled Entity to the extent it would violate section 7 of the German Foreign
Trade Ordinance (Außenwirtschaftsverordnung), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation binding on that German Controlled Entity.

 

Section 5.17.         Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

 

Section 5.18.         Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any Subsidiary or any of their respective real properties or other assets now or
formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

 

(b)            Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c)            Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(d)            Neither the Company nor any Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(e)            All buildings on all real properties now owned, leased or
operated by the Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 



 - 13 - 

 

 

Section 5.19.        Ranking of Obligations. The payment obligations of each
Note Party under the Note Documents, and, with respect to the Company only, the
Notes will, upon issuance of the Notes, rank at least pari passu, in right of
payment without preference or priority, with all other unsecured and
unsubordinated Indebtedness of each Note Party, respectively.

 

Section 5.20.        Solvency. (a) As of the date hereof, the Note Parties and
their Subsidiaries, taken as a whole, are Solvent.

 

(b)            None of the Note Parties nor any of their Subsidiaries intend to,
and each Note Party does not believe that it or any of their Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

Section 6.               Representations of the Purchasers.

 

Section 6.1.         Purchase for Investment. Each Purchaser severally
represents that it is an institutional “accredited investor” within the meaning
of Rule 501 of the Securities Act and is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

 

Section 6.2.         Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)            the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 



 - 14 - 

 

 

 

 

(b)            the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)            the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)            the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e)            the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

 

(f)            the Source is a governmental plan; or

 



 - 15 - 

 

 

(g)            the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)            the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.               Information as to Company

 

Section 7.1.           Financial and Business Information. The Company shall
deliver to each holder of a Note that is an Institutional Investor (and for
purposes of this Agreement the information required by this Section 7.1 shall be
deemed delivered on the date of delivery of such information in the English
language or the date of delivery of an English translation thereof):

 

(a)            Interim Statements —within 45 days (or such shorter period as is
the date that is 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC so long
as the Company is subject to the filing requirements thereof and giving effect
to any automatic extension available thereunder for the filing of such form)
after the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)            an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal period, and

 

(ii)           unaudited consolidated statements of income, operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal period and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to interim financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Company and its Subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;

 

(b)            Annual Statements —within 90 days (or such shorter period as is
the date that is 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC so long as
the Company is subject to the filing requirements thereof and giving effect to
any automatic extension available thereunder for the filing of such form) after
the end of each fiscal year of the Company, duplicate copies of

 



 - 16 - 

 

 

(i)            a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, and

 

(ii)           consolidated statements of income, operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of an independent public
accounting firm of recognized national standing, which opinion shall state that
such financial statements present fairly, in all material respects the financial
position of the Company and its Subsidiaries being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances;

 

(c)            SEC and Other Reports —promptly upon their becoming available,
one copy of (i) each Material financial statement, report, notice, proxy
statement or similar document sent by the Company to its public securities
holders generally (other than any filings described in Section 7.1(a) or
Section 7.1(b)), and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested in writing by such
holder), and each prospectus and all amendments thereto filed by the Company
with the SEC and of all press releases and other statements made available
generally by any Note Party or any Subsidiary to the public concerning
developments that are Material;

 

(d)            Notice of Default or Event of Default — promptly, and in any
event within 7 Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

 

(e)            Employee Benefits Matters — promptly, and in any event within 7
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that any Note Party or an ERISA Affiliate proposes to take with respect
thereto:

 



 - 17 - 

 

 

(i)            with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;

 

(ii)           the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by any Note Party or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(iii)          any event, transaction or condition that could result in the
incurrence of any liability by any Note Party or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Note Party or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, would reasonably be expected to have a Material Adverse Effect;
or

 

(iv)          receipt of notice of the imposition of a Material financial
penalty (which for this purpose shall mean any tax, penalty or other liability,
whether by way of indemnity or otherwise) with respect to one or more Non-U.S.
Plans;

 

(f)            Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any written notice to any Note
Party or any Subsidiary from any Governmental Authority relating to any order,
ruling, statute or other law or regulation that would reasonably be expected to
have a Material Adverse Effect;

 

(g)            Resignation or Replacement of Auditors — within 10 days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may reasonably request; provided that the
filing by the Company of a current report on Form 8-K with the SEC regarding
such resignation or change shall be deemed to constitute notification pursuant
to this clause (g); and

 

(h)            Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of any Note Party or any Subsidiary (other than
an Immaterial Subsidiary) (including electronic copies of the Company’s
Form 10-Q and 10-K) or relating to the ability of any Note Party to perform its
obligations hereunder and under each Note Document as from time to time may be
reasonably requested by any such holder of a Note, including information readily
available to any Note Party explaining the Company’s financial statements if
such information has been requested in writing by the SVO in order to assign or
maintain a designation of the Notes; provided that the Company will not be
required to provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Company or any of its
Subsidiaries or any of their respective customers or suppliers, (ii) in respect
of which disclosure to any holder of a Note (or any of its respective
representatives) is prohibited by applicable law or (iii) the revelation of
which would violate any confidentiality obligations owed to any third party by
the Company or any Subsidiary.

 



 - 18 - 

 

 

Section 7.2.         Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

 

(a)            Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the financial statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations), and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;

 

(b)            Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Company or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto; and

 

(c)            Subsidiary Guarantors – setting forth a list of all Subsidiaries
that are Subsidiary Guarantors and certifying that each Subsidiary that is
required to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary
Guarantor, in each case, as of the date of such certificate of Senior Financial
Officer.

 

Section 7.3.         Visitation. The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor:

 

(a)            No Default — if no Default or Event of Default then exists, at
the reasonable expense of such holder and upon reasonable prior written notice
to the Company, to visit the principal executive office of the Company, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the Company’s officers, and (with the consent of the Company, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing
and not more than twice per fiscal year of the Company; and

 



 - 19 - 

 

 

(b)            Default — if a Default or Event of Default then exists, at the
reasonable expense of the Company and upon reasonable prior written notice to
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested during the continuance of such Default or Event of Default, as
applicable.

 

Notwithstanding anything to the contrary in this Section 7.3 or in any
Subsidiary Guaranty, none of the Company or any Subsidiary shall be required to
disclose, permit the inspection, examination or making of copies or abstracts
of, or discussion of, any document, information or other matter (a) that
constitutes non-financial trade secrets or non-financial proprietary information
(in each case, unless an Event of Default has occurred and is continuing),
(b) in respect of which disclosure to any holder (or any of their respective
representatives) is prohibited by any law or any binding contractual agreement
or (c) is subject to attorney-client or similar privilege or constitutes
attorney work product.

 

Section 7.4.         Electronic Delivery. Financial statements, reports or
opinions of independent public accounting firms, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

 

(a)            such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

 

(b)            the Company shall have filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR or shall have made such form available on its home
page on the internet, which is located at http://www.bruker.com as of the date
of this Agreement, and shall have delivered the related Officer’s Certificate
satisfying the requirements of Section 7.2 to the applicable holders by e-mail
at the e-mail address set forth in such holder’s Purchaser Schedule or as
communicated from time to time in a separate writing delivered to the Company;

 



 - 20 - 

 

 

(c)            such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are posted by or on behalf of the Company on IntraLinks or on any
other similar website to which each holder of Notes has free access; or

 

(d)            the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR or shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement).

 

Section 8.                Payment and Prepayment of the Notes.

 

Section 8.1.         Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.         Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount, plus any applicable Swap Breakage Loss, if any, with respect
to any Swapped Note and, subject to Section 8.7, less any applicable Swap
Breakage Gain, if any, with respect to any Swapped Note, determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 10 days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

Section 8.3.         Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 



 - 21 - 

 

 

Section 8.4.         Maturity; Surrender, Etc.         In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any, plus any applicable Swap
Breakage Loss, if any, with respect to any Swapped Note, and less, subject to
Section 8.7, any applicable Swap Breakage Gain, if any, with respect to any
Swapped Note. From and after such date, unless the Company shall fail to pay
such principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, plus any applicable Swap Breakage Loss, if any, with
respect to any Swapped Note and, subject to Section 8.7, less any applicable
Swap Breakage Gain, if any, with respect to any Swapped Note, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

Section 8.5.         Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 51% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

Section 8.6.         Make-Whole Amount.

 

(a)            Make-Whole Amount with respect to Non-Swapped Notes.

 

The term “Make-Whole Amount” means, with respect to any Non-Swapped Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Non-Swapped Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. All payments of Make-Whole Amount and in
respect of any Non-Swapped Note shall be made in Swiss Francs. For the purposes
of determining the Make-Whole Amount with respect to any Non-Swapped Note, the
following terms have the following meanings:

 

“Applicable Percentage” in the case of a computation of the Make-Whole Amount
for any purpose means 0.50% (50 basis points).

 



 - 22 - 

 

 

“Called Principal” means the principal of such Non-Swapped Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of such
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

 

“Non-Swapped Note” means any Note other than a Swapped Note.

 

“Recognized Swiss Government Bond Market Makers” means internationally
recognized dealers of Swiss government bonds selected by the Company and
reasonably acceptable to the holders of more than 50% in principal amount of the
Non-Swapped Notes at the time outstanding (exclusive of Non-Swapped Notes then
owned by any Note Party or any of their Affiliates).

 

“Reinvestment Yield” means, with respect to the Called Principal of such
Non-Swapped Note, the sum of (x) the Applicable Percentage plus (y) the yield to
maturity implied by the “Ask Yield(s)” reported as of 10:00 a.m. (London time)
on the second Business Day preceding the Settlement Date with respect to such
Called Principal, on the display designated as “Page 0#CHBMK” (or such other
display as may replace Page 0#CHBMK) on Bloomberg Financial Markets for the most
recently issued actively traded on the run Swiss Government bonds (“Reported”)
having a maturity equal to Remaining Average Life of such Called Principal as of
such Settlement Date. If there are no such Swiss Government bonds Reported
having a maturity equal to such Remaining Average Life, then such implied yield
to maturity will be determined by (a) converting Swiss Government bond
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between the “Ask Yields” Reported for
the applicable most recently issued actively traded on-the-run Swiss Government
bonds with the maturities (1) closest to and greater than such Remaining Average
Life and (2) closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of such Non-Swapped Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of such Non-Swapped Note, the
average of the yields for such Swiss Government bonds having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date
as reported by two Recognized Swiss Government Bond Market Makers. If there are
no such Swiss Government bonds having a term equal to such Remaining Average
Life, such implied yield will be determined by interpolating linearly between
(1) the applicable Swiss Government bonds with the maturity closest to and
greater than such Remaining Average Life and (2) the applicable Swiss Government
bonds with the maturity closest to and less than such Remaining Average Life.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of such Non-Swapped Note.

 



 - 23 - 

 

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of such Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Non-Swapped Note Settlement Date pursuant to Section 8.2 or
Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

(b)            Make-Whole Amount with respect to Swapped Notes.

 

The terms “Make-Whole Amount” means, with respect to any Swapped Note, an amount
equal to the excess, if any, of the Swapped Note Discounted Value of the Swapped
Note Remaining Scheduled Swap Payments with respect to the Swapped Note Called
Notional Amount related to such Swapped Note over such Swapped Note Called
Notional Amount, provided that the Make-Whole Amount may in no event be less
than zero. All payments of Make-Whole Amount in respect of any Swapped Note
shall be made in Dollars. For the purposes of determining the Make-Whole Amount
and/or, as applicable, the Swap Breakage Amount with respect to any Swapped
Note, the following terms have the following meanings:

 

“New Swap Agreement” means any cross-currency swap agreement (which does not
qualify as a Replacement Swap Agreement) pursuant to which the holder of a
Swapped Note is to receive payment in Dollars and which is entered into in full
or partial replacement of an Original Swap Agreement as a result of such
Original Swap Agreement having terminated for any reason. The terms of a New
Swap Agreement with respect to any Swapped Note do not have to be identical to
those of the Original Swap Agreement with respect to such Swapped Note. Any
holder of a Swapped Note that enters into or terminates a New Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company
(i) an updated swap description describing the confirmation or termination
related thereto or (ii) a copy of the confirmation or termination related
thereto.

 



 - 24 - 

 

 

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
Purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the Purchaser of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
in the swap descriptions delivered by such original Purchasers to the Company on
or before the issuance of such Swapped Note, (y) any Initial Swap Agreement that
has been assumed (without any waiver, amendment, deletion or replacement of any
Material economic term or provision thereof) by a holder of a Swapped Note in
connection with a transfer of such Swapped Note and (z) any Replacement Swap
Agreement; and a “Replacement Swap Agreement” means, with respect to any Swapped
Note, a cross-currency swap agreement and annexes and schedules thereto with
payment terms and provisions (other than a reduction in notional amount, if
applicable) identical to those of the Initial Swap Agreement with respect to
such Swapped Note that is entered into on an arm’s length basis by the holder of
such Swapped Note in full or partial replacement (by amendment, modification or
otherwise) of such Initial Swap Agreement (or any subsequent Replacement Swap
Agreement) in a notional amount not exceeding the outstanding principal amount
of such Swapped Note following a non-scheduled partial prepayment or a partial
repayment or purchase of such Swapped Note prior to its scheduled maturity or an
acceleration and rescission thereof of such Swapped Note as provided in
Section 12.3. Any holder of a Swapped Note that enters into, assumes or
terminates an Initial Swap Agreement or Replacement Swap Agreement shall within
a reasonable period of time thereafter deliver to the Company (i) an updated
swap description describing the confirmation, assumption or termination related
thereto or (ii) a copy of the confirmation, assumption or termination related
thereto.

 

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

 

“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” for
so long as the related Swap Agreement ceases to be in force in respect thereof;
provided that if there is any Note that is a Swapped Note outstanding as of the
date on which either the Company has provided notice of prepayment or offer of
prepayment or purchase of such Note pursuant to Section 8 or such Swapped Note
has become or is declared to be immediately due and payable pursuant to
Section 12.1, then such Note shall be deemed to be a Swapped Note until payment
in full of the principal, interest and Make-Whole Amount (if any) and Swap
Breakage Amount due with respect to such Note.

 

“Swapped Note Applicable Percentage” means in the case of a computation of the
Make-Whole Amount means 0.50% (50 basis points).

 



 - 25 - 

 

 

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled payment date, provided that if such Swap Agreement is not an Original
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Original Swap
Agreement to which such holder was a party (or if such holder was never party to
an Original Swap Agreement, then the last Original Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled payment date.

 

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.

 

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Swapped Note Applicable
Percentage plus (y) the yield to maturity implied by the “Ask Yield(s)” reported
as of 10:00 a.m. (New York City time) on the second Business Day preceding the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, on the display designated as “Page PXGE”(or such other display as may
replace Page PXGE) on Bloomberg Financial Markets for the most recently issued
actively traded on the run U.S. Treasury securities (“Reported”) having a
maturity equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date. If there are no
such U.S. Treasury securities having a maturity equal to such Swapped Note
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury securities quotations to bond equivalent yields
in accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Swapped Note Remaining Average Life and
(2) closest to and less than such Swapped Note Remaining Average Life. The
Swapped Note Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Swapped Note.

 



 - 26 - 

 

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of the (x) Swapped Note Applicable
Percentage plus (y) the yield to maturity implied by the U.S. Treasury constant
maturity yields reported for the latest day for which such yields have been so
reported as of the second Business Day preceding the Swapped Note Settlement
Date with respect to such Swapped Note Called Notional Amount, in Federal
Reserve Statistical Release H.15 (or any comparable successor publication) for
the U.S. Treasury constant maturity having a term equal to the Swapped Note
Remaining Average Life of such Swapped Note Called Notional Amount as of such
Swapped Note Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Swapped Note Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Swapped Note Remaining Average Life and (2) the U.S. Treasury
constant maturity so reported with the term closest to and less than such
Swapped Note Remaining Average Life. The Swapped Note Reinvestment Yield shall
be rounded to the number of decimal places as appears in the interest rate of
the applicable Swapped Note.

 

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years obtained by dividing (i) such
Swapped Note Called Notional Amount into (ii) the sum of the products obtained
by multiplying (a) the principal component of each Swapped Note Remaining
Scheduled Swap Payment with respect to such Swapped Note Called Notional Amount
by (b) the number of years, computed on the basis of a 360-day year comprised of
twelve 30-day months and calculated to two decimal places, that will elapse
between the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount and the scheduled due date of such Swapped Note Remaining
Scheduled Swap Payment.

 

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount
assuming that no payment of such Swapped Note Called Principal is made prior to
its originally scheduled payment date, provided that (i) if such Swapped Note
Settlement Date is not a date on which an interest payment is due to be made
under the terms of such Swapped Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8.2, Section 8.3 or Section 12.1 and (ii) if
the Swap Agreement with respect to such Swapped Note is not an Original Swap
Agreement, then the interest on such Swapped Note Called Notional Amount shall
not exceed the amount in Dollars that would have been due with respect to such
Swapped Note under the terms of the Original Swap Agreement.

 



 - 27 - 

 

 

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

Section 8.7.         Swap Breakage. (a) If any Swapped Note is prepaid or
purchased pursuant to Section 8.2, or 8.5, 8.8 or 10.5 or has become or is
declared to be immediately due and payable pursuant to Section 12.1 (each a
“Swap Unwind Event”), then upon any such Swap Unwind Event (i) any resulting
Swap Breakage Loss in connection therewith shall be reimbursed to the holder of
such Swapped Note by the Company in Dollars no later than five Business Days
after the date such holder has delivered the Swap Breakage Amount Notice with
respect to such Swap Unwind Event and (ii) any resulting Swap Breakage Gain in
connection therewith shall be forwarded to the Company by the holder of such
Swapped Note in Dollars no later than five Business Days after the date such
holder shall have received payment in full of the principal, interest and
Make-Whole Amount (if any) due hereunder with respect to such Swap Unwind Event,
in each case unless alternative arrangements are otherwise agreed between the
Company and the holder of a Swapped Note. Each holder of a Swapped Note shall be
responsible for calculating its own Swap Breakage Amount in Dollars in
connection with any Swap Unwind Event, and such calculations shall (unless
alternative arrangements are otherwise agreed between the Company and such
holder of a Swapped Note) promptly, but no longer than two Business Days
following such Swap Unwind Event, be reported to the Company in writing and in
reasonable detail (the “Swap Breakage Amount Notice”) and shall be binding on
the Company absent demonstrable error.

 

(b)            As used in this Section 8.7, “Swap Breakage Amount” means, with
respect to the Swap Agreement associated with any Swapped Note, the amount that
is received (in which case the Swap Breakage Amount shall be referred to as the
“Swap Breakage Gain”) or paid (in which case the Swap Breakage Amount shall be
referred to as the “Swap Breakage Loss”) by the holder of such Swapped Note in
connection with a termination or amendment of its Swap Agreement resulting from
a Swap Unwind Event, where:

 

(i)            such Swap Breakage Amount shall be calculated upon the inclusion
of an accelerated exchange and payment of principal amounts and associated
accrued and unpaid interest, whereby in connection with and incorporated into
the termination or amendment of the Swap Agreement and determination of the Swap
Breakage Amount, all remaining associated principal payments otherwise scheduled
through the natural duration of the Swap Agreement and associated accrued and
unpaid interest shall be accelerated and made (in their respective applicable
currencies) at the time of the settlement of such termination or amendment (or,
in the case of a Swap Unwind Event resulting from a Swapped Note becoming or
being declared to be immediately due and payable pursuant to Section 12.1, as if
such remaining associated principal payments and associated accrued and unpaid
interest had been accelerated and made at the time of the settlement of such
termination); and

 



 - 28 - 

 

 

(ii)            the holder of such Swapped Note shall determine such Swap
Breakage Amount in good faith and in a commercially reasonable manner in
accordance with customary practices for calculating such amounts under the ISDA
1992 Multi-Currency Cross Border Master Agreement or ISDA 2002 Master Agreement,
as applicable (the “ISDA Master Agreement”) pursuant to which such holder
entered into such Swap Agreement and assuming for the purpose of such
calculation that there are no transactions outstanding under such ISDA Master
Agreement other than such Swap Agreement,

 

provided, however, that if such holder (or its predecessor-in-interest with
respect to such Swapped Note) was, but is not at the time, a party to an
Original Swap Agreement but is a party to a New Swap Agreement, then the Swap
Breakage Amount shall mean the lesser of (x) the Swap Breakage Amount that would
have been received or paid by the holder of such Swapped Note under the terms of
the Original Swap Agreement (if any) in respect of such Swapped Note to which
such holder (or any affiliate thereof) was a party (or if such holder was never
a party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and (y) the Swap Breakage Amount actually received or
paid by the holder of such Swapped Note under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party.

 

(c)            The Swap Breakage Amount shall be payable in Dollars.

 

Section 8.8.         Change in Control Prepayment Offer.

 

(a)            Notice of Change in Control or Control Event. The Company will,
within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes. In the case
that a Change in Control has occurred, such notice shall contain and constitute
an offer to prepay Notes as described in subparagraph (b) of this Section 8.8
and shall be accompanied by the certificate described in subparagraph (e) of
this Section 8.8.

 

(b)            Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) that is not less than 10 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the 30th day after the date of such
offer).

 



 - 29 - 

 

 

(c)            Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Company at least 20 days prior to the Proposed Prepayment
Date. If the holders of more than 35% of the principal amount of the Notes then
outstanding accept such offer, the Company at least 7 Business Days prior to the
Proposed Prepayment Date shall give written notice to each holder of Notes that
has not so accepted the offer, in which notice the Company shall (i) state the
aggregate outstanding principal amount of Notes in respect of which the offer
has been accepted and (ii) renew the offer and extend the time for acceptance by
stating that any holder of Notes may yet accept the offer, whether theretofore
rejected or not, by causing a notice of such acceptance to be delivered to the
Company at least 5 Business Days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.8 shall be deemed to constitute a rejection of such offer by such
holder.

 

(d)            Prepayment. Prepayment of the Notes to be prepaid pursuant to
this Section 8.8 shall be at 100% of the principal amount of such Notes at par
(without any make-whole, premium, penalty, or Make-Whole Amount whatsoever or
howsoever described) together with interest accrued thereon to the prepayment
date selected by the Company plus any applicable Swap Breakage Loss with respect
to any Swapped Note (and, subject to Section 8.7, less any applicable Swap
Breakage Gain with respect to any Swapped Note). On the Business Day preceding
the date of prepayment, the Company shall deliver to each holder of Notes being
prepaid a statement showing the amount due in connection with such prepayment
and setting forth the details of the computation of such amount. The prepayment
shall be made on the Proposed Prepayment Date.

 

(e)            Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.8
have been fulfilled; and (vi) in reasonable detail, the nature and date of the
Change in Control.

 

(g)            “Change in Control” Definition. “Change in Control” means (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) other than
any Laukien Family Member, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Company by any Person or group; (d) the occurrence of a
change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing); or (e) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Subsidiary Guarantor. As used herein, “Laukien Family
Member” shall mean any one or more of the following individuals: Frank Laukien,
Dirk Laukien, Isolde Laukien and Joerg Laukien.

 



 - 30 - 

 

 

(h)            “Control Event” Definition. “Control Event” means:

 

(i)            the execution by any Note Party or any Subsidiary or Affiliates
thereof of any binding definitive contract or agreement with respect to any
proposed transaction or event or series of transactions or events which,
individually or in the aggregate, would reasonably be expected to result in a
Change in Control,

 

(ii)            the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control, or

 

(iii)            the making of any written offer by any person (as such term is
used in Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of
1934 as in effect on the date of the Closing) or related persons constituting a
group (as such term is used in Rule 13d-5 under the Securities Exchange Act of
1934 as in effect on the date of the Closing) to the holders of the common stock
of the Company, which offer, if accepted by the requisite number of holders,
would result in a Change in Control.

 

Section 8.9.         Payments Due on Non-Business Days. Anything in the Note
Documents to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount or Swap Breakage Loss on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

Section 9.              Affirmative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1.         Compliance with Laws. Without limiting Section 10.9 and
subject to Schedule 5.16(c), the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16), and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



 - 31 - 

 

 

Section 9.2.         Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

 

Section 9.3.         Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.         Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all Material tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.4, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.         Corporate Existence, Etc. Subject to Section 10.6, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Sections 10.5 and 10.6, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged, liquidated or integrated into the Company or
a Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section  9.6.        Books and Records. The Company will, and will cause each of
its Subsidiaries (other than Immaterial Subsidiaries) to, keep proper books of
record and account from which financial statements may be prepared in accordance
with GAAP and, in any event, consistent with the Company’s (or such
Subsidiary’s, as the case may be) past practice or changes in such practice
necessary to meet the requirements of GAAP. The Company will, and will cause
each of its Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect all Material transactions and Material
dispositions of assets. The Company and its Subsidiaries have devised a system
of internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all Material
transactions and Material dispositions of assets and the Company will, and will
cause each of its Subsidiaries to, continue to maintain such system.

 



 - 32 - 

 

 

Section 9.7.         Subsidiary Guarantors. (a) The Company will cause each of
their Subsidiaries that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility to concurrently
therewith:

 

(i)            enter into an agreement substantially in the form of Exhibit 1 or
in form and substance satisfactory to the Required Holders providing for the
guaranty by such Subsidiary, on a joint and several basis with all other such
Subsidiaries, of (x) the prompt payment in full when due of all amounts payable
by the Company pursuant to the Notes (whether for principal, interest,
Make-Whole Amount or Swap Breakage Loss or otherwise) and this Agreement,
including all indemnities, fees and expenses payable by the Company thereunder
and (y) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it (a “Subsidiary Guaranty”); and

 

(ii)            deliver the following to each holder of a Note:

 

(A)            an executed counterpart of such Subsidiary Guaranty;

 

(B)            a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.15, 5.16, 5.17 and 5.18 of
this Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Company);

 

(C)            all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and, where
applicable, good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and

 

(D)            an opinion of counsel reasonably satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty executed by such Person has
been duly authorized, executed and delivered by such Subsidiary Guarantor and
that such Subsidiary Guaranty constitutes the legal, valid and binding agreement
of such person enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 



 - 33 - 

 

 

provided, that notwithstanding anything contained in this Section 9.7(a) to the
contrary, the Company shall be under no obligation to (but may in its sole
discretion) require any Foreign Subsidiary to become a Subsidiary Guarantor in
respect of this Agreement and the Notes to the extent (x) such Foreign
Subsidiary’s obligations under all Material Credit Facilities consist solely of
direct borrowings solely to such Foreign Subsidiary (a “Foreign Borrowing”) or
guaranties of a Foreign Borrowing by another Foreign Subsidiary (a “Foreign
Guarantee”) and (y) such Foreign Subsidiary does not guarantee or otherwise
become liable at any time, whether as a borrower or an additional or co-borrower
or otherwise, for or in respect of Indebtedness of the Company or any Domestic
Subsidiary under any Material Credit Facility. For all purposes of this
Agreement, all Foreign Borrowings and Foreign Guarantees of any Foreign
Subsidiary shall constitute Priority Debt so long as such Foreign Subsidiary is
not a Subsidiary Guarantor in respect of this Agreement and Notes.

 

(b)            At the election of the Company and by written notice to each
holder of Notes, any Subsidiary Guarantor that has provided a Subsidiary
Guaranty under subparagraph (a) of this Section 9.7 may be discharged from all
of its obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses
(i) through (iv). In the event of any such release, for purposes of
Section 10.3, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.

 

Section 9.8.         Priority of Obligations. Each Note Party will ensure that
its payment obligations under each Note Document, will at all times rank at
least pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of each Note Party, as applicable.

 

Section 9.9.         Restriction on Use of Proceeds of the Notes in Switzerland.
The Company shall (and shall ensure that each Subsidiary will) ensure that no
proceeds of any Note (x) be on-lent or made available, directly or indirectly,
to any member of the Company's group incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to article 9 of the Swiss Withholding Tax Act or (y) will otherwise be
used or made available, directly or indirectly, in each case in a manner which
would constitute a detrimental 'use of proceeds in Switzerland'
(Mittelverwendung in der Schweiz) as interpreted by the Swiss Federal Tax
Administration for purposes of Swiss Withholding Tax, unless and until such time
as a written confirmation or countersigned tax ruling application from the Swiss
Federal Tax Administration has been obtained confirming, based on correct and up
to date facts and circumstances, that such use of proceeds of any Notes is
permitted without interest payments under the Notes becoming subject to Swiss
Withholding Tax.

 



 - 34 - 

 

 

 

 



Bruker Corporation  Note Purchase Agreement



 

Section 10.        Negative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.         Maximum Leverage Ratio. The Company will not permit the
ratio (the “Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the date of this Agreement, of (i) Consolidated
Total Indebtedness to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than 3.50 to 1.00 (the “Stated Ratio”); provided, however, at the
Company’s election upon written notice given promptly to each holder of Notes,
as of the last day of each of the four consecutive fiscal quarters immediately
following a Material Acquisition, the Company may increase the Leverage Ratio by
0.50x above the Stated Ratio (the “Adjusted Leverage Ratio”), provided, further,
that the Adjusted Leverage Ratio (i) shall step down by 0.25x after two (2) full
fiscal quarters following the date of such Material Acquisition and (ii) shall
return to the otherwise Stated Ratio after four (4) full fiscal quarters
following the date of such Material Acquisition; provided further that in no
event may the Leverage Ratio be greater than 3.50 to 1.00 following a Material
Acquisition on more than three separate occasions during the term of this
Agreement.

 

Section 10.2.         Interest Coverage Ratio. The Company will not permit the
ratio of Consolidated EBIT to Consolidated Interest Expense for each period of
four consecutive fiscal quarters (calculated as at the end of each fiscal
quarter for the four consecutive fiscal quarters then ended) to be less than
2.50 to 1.00.

 

Section 10.3.         Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).

 

Section 10.4.         Liens. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly create, incur, assume or permit to
exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including any document or instrument in
respect of goods or accounts receivable) of the Company or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:

 

(a)      Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;

 

 - 35 - 

 



 

Bruker Corporation  Note Purchase Agreement

 

(b)      any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

 

(c)      Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money;

 

(d)      leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

 

(e)      Liens securing Indebtedness of a Subsidiary to the Company or to any
Note Party;

 

(f)       Liens existing as of the date of this Agreement and reflected in
Schedule 10.4;

 

(g)      Liens incurred after the date of this Agreement given to secure the
payment of the purchase price incurred in connection with the acquisition,
construction or improvement of property (other than accounts receivable or
inventory) useful and intended to be used in carrying on the business of the
Company or any Subsidiary, including Liens existing on such property at the time
of acquisition or construction thereof or Liens incurred within 365 days of such
acquisition or completion of such construction or improvement, provided that
(i) the Lien shall attach solely to the property acquired, purchased,
constructed or improved; (ii) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within three
hundred sixty-five (365) days of such acquisition or completion of such
construction or improvement, at the time of the incurrence of the Indebtedness
secured by such Lien), the aggregate amount remaining unpaid on all Indebtedness
secured by Liens on such property, whether or not assumed by the Company or any
Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the Fair Market Value of such property (as
determined in good faith by one or more officers of the Company to whom
authority to enter into the transaction has been delegated by the board of
directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

 

 - 36 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(h)      any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (ii) each such Lien shall extend solely to the item or
items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property which is an improvement to or is
acquired for specific use in connection with such acquired property, and
(iii) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default would exist;

 

(i)      Liens incurred after the date of this Agreement given to secure
Indebtedness on property or assets of the Company or its Subsidiaries which
Liens were given after the date of this Agreement, provided the Company makes,
or causes to be made, effective provision whereby the Notes will be equally and
ratably secured with any and all other obligations thereby secured, such
security to be pursuant to an agreement reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property;

 

(j)      any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g), (h) and (i) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

 

(k)      Liens of a collecting bank arising in the ordinary course of business
under Section 4¬208 of the Uniform Commercial Code in effect in the State of New
York (or, if applicable, the corresponding section of the Uniform Commercial
Code in effect in the relevant jurisdiction), in each case covering only the
items being collected upon;

 

(l)       Liens attaching to commodity trading accounts or brokerage accounts
incurred in the ordinary course of business;

 

(m)     pledges or deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations to (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Company or any Subsidiary;

 

(n)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(o)      Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

 

 - 37 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(p)      Liens that are customary contractual liens (including rights of set-off
and pledges) encumbering deposits and accounts and (A) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of any Indebtedness, (B) relating to
pooled deposit or sweep accounts of the Company or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred by the Company or any
Subsidiary in the ordinary course of business or (C) relating to purchase orders
and other agreements entered into with customers of the Company or any
Subsidiary in the ordinary course of business;

 

(q)      Liens solely on cash earnest money deposits or deposits in connection
with indemnity obligations made by the Company or any Subsidiary in connection
with any letter of intent or purchase agreement entered into in connection with
any Acquisition by the Company or any Subsidiary permitted hereunder;

 

(r)      Liens arising from precautionary Uniform Commercial Code financing
statement filings made in connection with operating leases or consignment of
goods;

 

(s)      Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto;

 

(t)      customary Liens securing any overdraft and related liabilities arising
from treasury, depository or cash management services or automated clearing
house transfers of funds, all in favor of the provider of such services;

 

(u)      any encumbrance or restriction (including put and call arrangements)
with respect to the transfer of the Equity Interests of any joint venture or
similar arrangement pursuant to the terms thereof;

 

(v)      Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Company or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(w)     Liens arising by operation of law under §1120 of the German Civil Code
(Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law;

 

(x)      Liens securing Priority Debt of the Company or any Subsidiary, provided
that the aggregate principal amount of any such Priority Debt shall not at any
time exceed the limitations set forth in Sections 10.1 and 10.3, provided,
further, that notwithstanding the foregoing, the Company shall not, and shall
not permit any of its Subsidiaries to, secure pursuant to this Section 10.4(x),
any Indebtedness outstanding under or pursuant to any Material Credit Facility
unless and until the Notes (and any guaranty delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders. For purposes of
this Section 10.4, Treasury Stock to the extent constituting margin stock shall
be deemed not to be an asset of the Company and its Subsidiaries.

 

 - 38 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 10.5.         Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arm’s length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 

(1)      to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; provided that, to
the extent that the replacement property costs less than the value of the
property being replaced and such replacement property performs at least equally
to the property being replaced, the difference between the cost of such
replacement property and the value of the property being replaced may be
retained by the Company; and/or

 

(2)      to prepay or retire Senior Debt of either the Company and/or its
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, plus any Swap
Breakage Loss with respect to any Swapped Note and, subject to Section 8.7, less
any applicable Swap Breakage Gain with respect to any Swapped Note, but without
the payment of the Make-Whole Amount. Any offer of prepayment of the Notes
pursuant to this Section 10.5 shall be given to each holder of the Notes by
written notice that shall be delivered not less than fifteen (15) days and not
more than sixty (60) days prior to the proposed prepayment date. Each such
notice shall state that it is given pursuant to this Section and that the offer
set forth in such notice must be accepted by such holder in writing and shall
also set forth (i) the prepayment date, (ii) a description of the circumstances
which give rise to the proposed prepayment and (iii) a calculation of the
Ratable Portion for such holder’s Notes. Each holder of the Notes which desires
to have its Notes prepaid shall notify the Company in writing delivered not less
than five (5) Business Days prior to the proposed prepayment date of its
acceptance of such offer of prepayment. If a Holder does not accept an offer to
prepay as set forth in this Section 10.5, the Company shall be permitted to
retain the Ratable Portion of the net proceeds allocable to the Notes of such
holder without any further requirements for reinvestment or prepayment as set
forth in this Section 10.5.

 

 - 39 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition provided that there
shall be excluded from any determination of a “substantial part” (i) any sale,
lease or disposition of assets in the ordinary course of business of the Company
and its Subsidiaries, (ii)  any transfer of assets from the Company to any
Subsidiary or from any Subsidiary to the Company or a Subsidiary, and (iii) any
sale or transfer of property acquired by the Company or any Subsidiary after the
date of this Agreement to any Person within 365 days following the acquisition
or construction of such property by the Company or any Subsidiary if the Company
or a Subsidiary shall concurrently with such sale or transfer, lease such
property, as lessee. For purposes of this Section 10.5, Treasury Stock to the
extent constituting margin stock shall be deemed not to be an asset of the
Company and its Subsidiaries.

 

Section 10.6.         Merger, Consolidation, Etc. The Company will not, and will
not permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person unless:

 

(a)      in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, (i) shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and (ii) if the Company, as the case may be, is not such corporation
or limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and the Notes, (B) such corporation or limited liability
company shall have caused to be delivered to each holder of any Notes an opinion
of nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof and (C) each
Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding at the
time of such transaction or each transaction in such a series of transactions
occurs shall reaffirm its obligations under such Subsidiary Guaranty in writing
at such time pursuant to documentation that is reasonably acceptable to the
Required Holders;

 

(b)      in the case of any such transaction involving a Subsidiary, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary as an entirety, as the case may be, shall be
(1) the Company, (2) another Subsidiary; or (3) any other Person so long as such
other Person becomes a Subsidiary as of the effective time of the transaction or
the transaction is treated as a disposition of all of the assets of such
Subsidiary for purposes of Section 10.5 and, based on such characterization,
would be permitted pursuant to Section 10.5; provided, if such Subsidiary is a
Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs such Subsidiary Guarantor shall reaffirm its obligations under such
Subsidiary Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders; and

 

 - 40 - 

 

 

Bruker Corporation  Note Purchase Agreement

 





(c)      immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary shall have the effect of releasing the Company or such
Subsidiary, as the case may be, or any successor corporation or limited
liability company that shall theretofore have become such in the manner
prescribed in this Section 10.6, from its liability under (x) this Agreement or
the Notes (in the case of the Company) or (y) the Subsidiary Guaranty (in the
case of any Subsidiary Guarantor), unless, in the case of the conveyance,
transfer or lease of substantially all of the assets of a Subsidiary Guarantor,
such Subsidiary Guarantor is released from its Subsidiary Guaranty in accordance
with Section 9.7(b) in connection with or immediately following such conveyance,
transfer or lease.

 

Section 10.7.         Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than a Note Party or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of
such Note Party’s or such Subsidiary’s business and upon fair and reasonable
terms that are not Materially less favorable to such Note Party or such
Subsidiary, taken as a whole, than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

Section 10.8.         Line of Business. The Company will not, and will not
permit any Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Memorandum.
The Company will not change its fiscal year from the basis in effect on the date
of this Agreement.

 

Section 10.9.         Economic Sanctions, Etc. The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or the subject of sanctions under, any law or regulation
applicable to such holder, or (ii) is prohibited by or the subject of sanctions
under any applicable Sanctions Laws except as reflected on Schedule 5.16(c);
provided, however, that no covenant shall be made with respect to any German
Controlled Entity to the extent it would result in a violation by any German
Controlled Entity, any holder or any affiliate of such holder or any Purchasers
of section 7 of the German Foreign Trade Ordinance (Außenwirtschaftsverordnung),
any provision of Council Regulation (EC) 2271/1996 or any similar applicable
anti-boycott law or regulation binding on that German Controlled Entity.

 

 - 41 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)      the Company defaults in the payment of any principal or Make-Whole
Amount, or Swap Breakage Loss, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or

 

(b)      the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)      the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

 

(d)      any Note Party defaults in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11(a), (b) and
(c)) or in any Subsidiary Guaranty and such default is not remedied within 30
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default and (ii) any Note Party receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(d)); or

 

(e)      any representation or warranty made in writing by or on behalf of any
Note Party or by any officer of any Note Party in any Note Document or any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any Material respect on the
date as of which made; or

 

(f)       (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Material Indebtedness (or its equivalent in
the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Material
Indebtedness (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into Equity Interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Material Indebtedness before its regular maturity or before
its regularly scheduled dates of payment (or its equivalent in the relevant
currency of payment), or (y) one or more Persons have the right to require the
Company or any Subsidiary so to purchase or repay such Indebtedness provided
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer or other disposition in accordance
with any applicable “due on sale” clause (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness; or

 

 - 42 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(g)      the Company or any Subsidiary (other than an Immaterial Subsidiary)
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)      a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Subsidiary
(other than an Immaterial Subsidiary), a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Subsidiary (other than an Immaterial
Subsidiary), or any such petition shall be filed against the Company or any
Subsidiary (other than an Immaterial Subsidiary) and such petition shall not be
dismissed within 60 days; or

 

(i)      any event occurs with respect to the Company or any Subsidiary (other
than an Immaterial Subsidiary) which under the laws of any jurisdiction is
analogous to any of the events described in Section 11(g) or Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding which most closely corresponds to
the proceeding described in Section 11(g) or Section 11(h); or

 

(j)      one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000 (or its equivalent in the relevant currency
of payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Subsidiaries
(other than an Immaterial Subsidiary) and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged or fully paid within 60 days after the expiration of such stay;
or

 

 - 43 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(k)      if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

 

(l)       any Subsidiary Guaranty shall cease to be in full force and effect
(other than in accordance with Section 9.7(b)), any Subsidiary Guarantor or any
Person acting on behalf of any Subsidiary Guarantor shall contest in any manner
the validity, binding nature or enforceability of any Subsidiary Guaranty, or
the obligations of any Subsidiary Guarantor under any Subsidiary Guaranty are
not or cease to be legal, valid, binding and enforceable in accordance with the
terms of such Subsidiary Guaranty (other than in accordance with
Section 9.7(b)).

 

Section 12.         Remedies on Default, Etc.

 

Section 12.1.         Acceleration. (a)       If an Event of Default with
respect to the Company described in Section 11(g), (h) or (i) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

 

 - 44 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(b)           If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)            If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount or Swap Breakage Loss determined in respect of such principal
amount (and, subject to Section 8.7, less any applicable Swap Breakage Gain with
respect to any Swapped Note), shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount or Swap Breakage Loss
by the Company in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

Section 12.2.         Other Remedies. If any Default has occurred and is
continuing pursuant to Sections 11(g), (h) or (i) or an Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.         Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount or Swap Breakage Loss, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount or
Swap Breakage Loss, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

 - 45 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 12.4.         No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by any Note Document upon any holder thereof shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Without limiting
the obligations of the Company under Section 15, the Company will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including reasonable and documented
out-of-pocket attorneys’ fees, expenses and disbursements for one special
counsel for the holders and one special local counsel for the holders, as
applicable.

 

Section 13.         Registration; Exchange; Substitution of Notes.

 

Section 13.1.         Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 

Section 13.2.         Transfer and Exchange of Notes. Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(a)(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within 10 Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than CHF2,000,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
CHF2,000,000. Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2.

 

 - 46 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 13.3.         Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(a)(iii)) of evidence reasonably satisfactory to it of the ownership
of and the loss, theft, destruction or mutilation of any Note (which evidence
shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a)      in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)      in the case of mutilation, upon surrender and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its reasonable expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

Section 14.         Payments on Notes.

 

Section 14.1.         Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount or Swap Breakage Loss, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.         Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount or Swap Breakage
Loss, if any, interest and all other amounts becoming due hereunder by the
method and at the address specified for such purpose below such Purchaser’s name
in the Purchaser Schedule, or by such other method or at such other address as
such Purchaser shall have from time to time specified to the Company in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by a Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2. Except to the extent required by
applicable law, all payments by or on account of the Company under the Note
Document shall be made without deduction or withholding for any taxes. The
Company shall promptly upon becoming aware that a Note Party must make a
deduction or withholding for any Taxes (or that there is any change in the rate
or the basis of a deduction or withholding for any Taxes) notify the holders of
a Note accordingly. If any deduction or withholding is required, such deduction
or withholding shall be made and shall be timely paid to the relevant Government
Authority in accordance with applicable law. If a deduction or withholding for
any Taxes is required by law to be made by a Note Party, other than (1) a
deduction under FATCA or (2) a deduction because of the failure of the holder to
supply any information required by U.S. tax law, the amount of the payment due
from that Note Party to a holder of a Note shall be increased to an amount which
(after making any tax deduction) leaves an amount equal to the payment which
would have been due if no deduction or withholding for any Taxes had been
required. Except as otherwise required by applicable law, the Company agrees
that it will not withhold from any applicable payment to be made to a holder of
a Note that is not a United States Person any tax levied by the United States so
long as such holder shall have delivered to the Company (in such number of
copies as shall be requested) on or about the date on which such holder becomes
a holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Company), executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, as well as the applicable “U.S. Tax Compliance
Certificate” substantially in the form attached as Exhibit 14.2, in both cases
correctly completed and executed.

 

 - 47 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 14.3.         FATCA Information. By acceptance of any Note, the holder
of such Note agrees that such holder will with reasonable promptness duly
complete and deliver to the Company, or to such other Person as may be
reasonably requested by the Company, from time to time (a) in the case of any
such holder that is a United States Person, such holder’s United States tax
identification number or other Forms reasonably requested by the Company
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 14.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.

 

 - 48 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 15.         Expenses, Etc.

 

Section 15.1.         Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of any Note Document (whether or not
such amendment, waiver or consent becomes effective), including: (a) the costs
and expenses incurred in enforcing or defending (or determining whether or how
to enforce or defend) any rights under any Note Document or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with any Note Document, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by any Note Document, and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $5,000. If required by the NAIC,
the Company shall obtain and maintain at its own cost and expense a Legal Entity
Identifier (LEI).

 

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable and documented out-of-pocket attorneys’ fees and expenses) or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

 

Section 15.2.         Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction of
organization of any Note Party or any other jurisdiction where any Note Party
has assets or of any amendment of, or waiver or consent under or with respect
to, this Agreement or any other Note Document, and to pay any value added tax
due and payable in respect of reimbursement of costs and expenses by the Note
Party pursuant to this Section 15, and will save each holder of a Note to the
extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Note Parties hereunder.

 

Section 15.3.         Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of any Note Document, and the termination
of this Agreement.

 

 - 49 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 16.         Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of Note Documents, the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Note Party pursuant to any Note
Document shall be deemed representations and warranties of such Note Party under
the Note Documents. Subject to the preceding sentence, the Note Documents embody
the entire agreement and understanding between each Purchaser and the Note
Parties and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

Section 17.         Amendment and Waiver.

 

Section 17.1.         Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

 

(a)      no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

 

(b)      no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount or Swap Breakage Loss, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any amendment or waiver, or (iii) amend any of Sections 8 (except as set forth
in the second sentence of Section 8.2), 11(a), 11(b), 12, 17, 20 or 22.8.

 

Section 17.2.         Solicitation of Holders of Notes.

 

(a)           Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

 

 - 50 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(b)           Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

 

(c)           Consent in Contemplation of Transfer. Any consent given pursuant
to this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

 

Section 17.3.         Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any other Note Document shall operate as a waiver
of any rights of any holder of such Note.

 

Section 17.4.         Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under any Note Document, or have
directed the taking of any action provided herein or in any Subsidiary Guaranty
or the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.

 

Section 18.         Notices; English Language.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by an internationally recognized commercial delivery service
(charges prepaid). Any such notice must be sent:

 

 - 51 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(i)       if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,

 

(ii)      if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

 

(iii)     if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, with a copy to the
General Counsel, or at such other address as the Company shall have specified to
the holder of each Note in writing;

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.         Reproduction of Documents.

 

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

Section 20.         Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes or any other Note Document. Each holder of a Note,
by its acceptance of a Note, will be deemed to have agreed to be bound by and to
be entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 20.

 

 - 52 - 

 

 

Bruker Corporation  Note Purchase Agreement



 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

Section 21.         Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such written notice,
any reference to such Purchaser in this Agreement (other than in this
Section 21), shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser. In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder and such Substitute Purchaser thereafter
transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of written notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of such
Notes under this Agreement.

 

 - 53 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 22.         Miscellaneous.

 

Section 22.1.         Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.6, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.         Accounting Terms. All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

 

In the event of any change in GAAP from time to time after the date of this
Agreement which could reasonably be expected to impact certain covenant levels
or other components of financial computations required to be made under this
Agreement, the Company shall promptly provide notice of such change to each of
the holders of the Notes then outstanding and, at the request of the Company or
the holders, the Company and such holders shall promptly thereafter enter into
good faith negotiations to amend or modify such covenant levels or other
components of financial computations in order to take into account and negate
the effects of such change.  If the Company and the Required Holders are unable
to reach a mutually acceptable amendment or modification of such covenants and
defined terms within a period of 60 days following the date (the “Expiry Date”)
of such notice by Company, for purposes of determining compliance with the
covenants which are the subject of such discussion, then and thereafter
compliance with any covenant(s) affected by such change(s) shall be determined
by reference to GAAP as in effect immediately prior to any such
change(s) (“Frozen GAAP”) and any determination as to whether or not a Default
or an Event of Default shall have occurred shall be made on that basis.

 

 - 54 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Promptly and in any event within ten Business Days after the earlier of the
effective date of such amendment or modification agreed to by the Company and
the Required Holders and the Expiry Date, the Company will furnish each holder
of the Notes with certificates or written statements of a Responsible Officer
describing in reasonable detail the adjustments to covenant levels or other
components of financial computations so approved or the application of Frozen
GAAP, as applicable, and certifying that any such adjustment or application, as
the case may be, has been made in accordance with the requirements of the
preceding paragraph of this Section.

 

In the event of the application of Frozen GAAP, each set of financial statements
delivered to holders of Notes pursuant to Section 7.1(a) or (b) shall include
detailed reconciliations reasonably satisfactory to the Required Holders as to
the effect of such change in GAAP and the application of Frozen GAAP.

 

Notwithstanding the effectiveness of any changes in GAAP from time to time
(including changes described in Accounting Standard Codification 842 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect), any lease that would be characterized as an
operating lease under GAAP in effect immediately prior to December 15, 2018
(whether such lease is entered into before or after the date of Closing) shall
not constitute a Capital Lease under this Agreement or any other Note Document
as a result of such changes in GAAP unless otherwise agreed to in writing by the
Company and the Required Holders.

 

Section 22.3.         Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.         Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

 - 55 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



Section 22.5.         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 22.6.         Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.7.         Jurisdiction and Process; Waiver of Jury Trial.
(a)       The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to any Note Document. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)         The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

 

(c)         The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to such Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

 - 56 - 

 

 

Bruker Corporation  Note Purchase Agreement

 



(d)          Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

Section 22.8.         Obligation to Make Payment in Swiss Francs or Dollars. Any
payment on account of an amount that is payable hereunder or under the Notes in
Swiss Francs or Dollars, as applicable, which is made to or for the account of
any holder in any currency other than such currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Company, shall constitute a discharge of the
obligations of the Company under this Agreement or the Notes only to the extent
of the amount of Swiss Francs or Dollars, as applicable, which such holder could
purchase in the foreign exchange markets in London, England, with the amount of
such other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Swiss Francs or Dollars, as
applicable, that could be so purchased is less than the amount of Swiss Francs
or Dollars, as applicable, originally due to such holder, the Company agrees to
the fullest extent permitted by law, to indemnify and save harmless such holder
from and against such deficiency; provided, however, that such holder shall
provide written notice to the Company of any such deficiency and a calculation
thereof in reasonable detail. This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement and the Notes, shall give rise to
a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order. As used herein the term “London Banking Day” shall mean any day other
than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

 

*     *     *     *     *

 



 - 57 - 

 

 

 



Bruker Corporation  Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

  Very truly yours,       Bruker Corporation           By /s/ Gerald N. Herman  
  Title: Vice President and Chief Financial Officer     Name: Gerald N. Herman

 

 



 



 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  New York Life Insurance and Annuity Corporation         By: NYL Investors LLC,
its Investment Manager       By /s/ Clara Fagan     Name: Clara Fagan     Title:
Senior Director

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  Metropolitan Life Insurance Company       By: MetLife Investment Management,
LLC, Its Investment Manager       MetLife Insurance K.K.       By: MetLife
Investment Management, LLC, its investment manager       By /s/ John Tanyeri    
Name: John Tanyeri     Title: Authorized Signatory

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  The Northwestern Mutual Life Insurance Company       By: Northwestern Mutual
Investment Management Company, LLC, its investment advisor       By: /s/ Daniel
J. Julka     Name: Daniel J. Julka     Title: Managing Director

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  The Prudential Insurance Company of America           By /s/ Eric Seward  
Vice President       Prudential Annuities Life Assurance Corporation       By:
PGIM, Inc., as investment manager       By /s/ Eric Seward   Vice President    
  Prudential Retirement Insurance and Annuity Company       By: PGIM, Inc., as
investment manager       By /s/ Eric Seward   Vice President

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  American General Life Insurance Company       By: AIG Asset Management (U.S.),
LLC, as Investment Adviser       By /s/ Craig Moody     Name: Craig Moody    
Title: Vice President



 

 



 



 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  Massachusetts Mutual Life Insurance Company       By: Barings LLC as
Investment Adviser       By /s/ James Moore     Name: James Moore     Title:
Managing Director

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  Unum Life Insurance Company of America   By: Provident Investment Management,
LLC   Its: Agent           By /s/ Ben Vance     Name: Ben Vance     Title: Vice
President, Senior Managing Director

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  Hartford Life and Accident Insurance Company   Hartford Fire Insurance Company
      By: Hartford Investment Management Company, their investment manager      
By /s/ John Knox     Name: John Knox     Title: Senior Vice President

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  Pacific Life Insurance Company           By /s/ Cathy L. Schwartz     Name:
Cathy L. Schwartz     Title: Assistant Vice President       By /s/ Matthew A.
Levene     Name: Matthew A. Levene     Title: Assistant Secretary

 



 



 

 



Bruker Corporation  Note Purchase Agreement

 

Accepted as of the date first written above.

 

  The Guardian Life Insurance Company of America           By /s/ Adam Gossett  
  Name: Adam Gossett     Title: Director



 

 



 



 

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person.

 

“Adjusted Ratio” is defined in Section 10.1.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
Equity Interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or Equity Interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Applicable Percentage” is defined in Section 8.6(a).

 

“Blocked Person” means (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (ii) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under Sanctions Laws or (iii) a Person that is an agent,
department or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, any Person,
entity, organization, country or regime described in clause (i) or (ii).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Zurich, Switzerland are required
or authorized to be closed.

 

Schedule A
(to Note Purchase Agreement)

 

 



 



 

“Called Principal” is defined in Section 8.6(a).

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” is defined in Section 8.8(g).

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBIT” means Consolidated EBITDA minus any amounts added to
Consolidated EBITDA with respect to (i) depreciation (including depreciation of
demonstration equipment) and (ii) amortization.

 



A-2 



 

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation (including write down
to net realizable value of demonstration equipment), (iv) amortization,
(v) extraordinary non-cash losses incurred other than in the ordinary course of
business, (vi) non-cash expenses resulting from the grant of stock options or
other equity-related incentives to any director, officer or employee of, or
consultant to, the Company or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Company,
(vii) (A) unrealized non-cash losses relating to any foreign currency hedging or
currency fluctuations and (B) unrealized non-cash losses related to interest
rate hedging, (viii) all other non-cash charges, non-cash expenses and non-cash
losses of the Company or any Subsidiary that are not otherwise expressly
excluded from the calculation of Consolidated EBITDA pursuant hereto (and
excluding (A) any non-cash charge, non-cash expense and non-cash loss that
represents an accrual or reserve for a cash expenditure to be made in a
subsequent period and (B) minority interest expense), (ix) integration charges,
severance charges, and restructuring charges resulting from Acquisitions,
provided that (A) such charges shall be incurred within twelve (12) months of
the related Acquisition and (B) the aggregate amount added to Consolidated Net
Income pursuant to this clause (ix) and clause (x) below in any period shall not
exceed fifteen percent (15%) of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (ix) and such clause (x)), (x) other
restructuring charges, other than those arising from an Acquisition, provided
that such restructuring charges are incurred under a restructuring program
approved by the Company’s senior management, provided that the aggregate amount
added to Consolidated Net Income pursuant to clause (ix) above and this clause
(x) in any period shall not exceed fifteen percent (15%) of Consolidated EBITDA
for such period (calculated prior to giving effect to such clause (ix) and this
clause (x)), minus, (xi) to the extent included in Consolidated Net Income, the
sum of (A) interest income, (B) extraordinary gains realized other than in the
ordinary course of business and (C) unrealized non-cash gains relating to any
foreign currency hedging or currency fluctuations, and unrealized non-cash gains
related to interest rate hedging, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate swap agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Tangible Assets” means, at any time, (i) the aggregate amount of
all assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP minus (ii) to the extent included in a
determination pursuant to the foregoing clause (1), the aggregate amount of all
assets which constitute “intangible assets” of the Company and its Subsidiaries
determined in accordance with GAAP, including without limitation any “goodwill”.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 



A-3 



 

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, the result (a) of the sum of (i) the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP (excluding the aggregate amount of Indebtedness of the
Company and its Subsidiaries relating to the undrawn and unreimbursed amount of
all letters of credit outstanding) and (ii) Indebtedness of the type referred to
in clause (i) hereof of another Person guaranteed by the Company or any of its
Subsidiaries minus (b) the Unrestricted Cash Amount.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Control Event” is defined in Section 8.8(h).

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Credit Agreement” means that certain Credit Agreement dated as of December 11,
2019 by and between the Company, Bruker Invest AG, incorporated in Switzerland
as a corporation limited by shares, Bruker Finance B.V., a besloten vennootschap
met beperkte aansprakelijkheid incorporated under the laws of the Netherlands
having its corporate seat (statutaire zetel) in Amsterdam, the Netherlands, Bank
of America, N.A., as administrative agent, and the other financial institutions
party thereto.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is 2.00% above the
rate of interest stated in clause (a) of the first paragraph of the Notes.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Discounted Value” is defined in Section 8.6(a).

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 



A-4 



 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Note Party under section 414
of the Code.

 

“Event of Default” is defined in Section 11.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not Materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)         the United States of America or any state or other political
subdivision thereof, or

 

(ii)        any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 



A-5 



 

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 



A-6 



 

 

“Immaterial Subsidiary” shall mean any Subsidiary that (together with its
Subsidiaries), as of the last day of the most recently completed fiscal quarter
of the Company, for which financial statements have been delivered pursuant to
Section 7.1 and for the period of four consecutive fiscal quarters then ended
(a) (i) contributed less than ten percent (10%) of the Company’s Consolidated
EBITDA for such period and (ii) the consolidated total assets of which
constituted less than ten percent (10%) of the Company’s Consolidated Total
Assets as of such date, and (b) (i) taken together with all other Immaterial
Subsidiaries as of such date, contributed less than ten percent (10%) of the
Company’s Consolidated EBITDA for such period and (ii) the consolidated total
assets of which, taken together with the consolidated total assets of all other
Immaterial Subsidiaries as of such date, constituted less than ten percent (10%)
of the Company’s Consolidated Total Assets as of such date.

 

“Incremental Leverage Fee” is defined in Section 1.2(a).

 

“Incremental Leverage Fee Payment” is defined in Section 1.2(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and intellectual technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Acquisition of any Person (or all or substantially all of the assets of any
Person) not prohibited hereunder (or any sale, transfer or other disposition by
the Company or any Subsidiary permitted hereunder), the term “Indebtedness”
shall not include contingent post-closing purchase price adjustments or
earn-outs to which the seller in such Acquisition (or the buyer in such sale,
transfer or other disposition, as the case may be) may become entitled or
contingent indemnity obligations that may be owed to such seller (or buyer, if
applicable) in respect thereof. The amount of Indebtedness of any Person for
purposes of clause (f) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“INHAM Exemption” is defined in Section 6.2(e).

 



A-7 



 

 

“Initial Swap Agreement” is defined in Section 8.6(b).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 50% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“margin stock” is defined in Section 5.14(a).

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Note Parties and their
Subsidiaries taken as a whole.

 

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
that involves the payment of consideration by the Company and its Subsidiaries
in excess of $100,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries, taken as a whole, (b) the ability of any Note Party to
perform its obligations under any Note Document or (c) the validity or
enforceability of any Note Document.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)           the Credit Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

 

(b)           the 2012 Note Purchase Agreement; and

 

(c)          any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into by the Company or any Subsidiary, or in respect of
which the Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support (each a “Credit Facility”), in a principal
amount outstanding or available for borrowing equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility, and no Credit
Facility or Credit Facilities equal or exceed such amounts, then the largest
Credit Facility shall be deemed to be a Material Credit Facility.

 



A-8 



 

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$100,000,000.

 

“Material Indebtedness” means any Indebtedness (other than the Notes), or
obligations in respect of one or more Swap Contract, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Contract at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Company or such Subsidiary would be required
to pay if such Swap Contract were terminated at such time.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“New Swap Agreement” is defined in Section 8.6(b).

 

“Non-Swapped Note” is defined in Section 8.6(a).

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Note Party
or any Subsidiary primarily for the benefit of employees of a Note Party or one
or more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

“Note Document” shall mean and include each of (i) this Agreement, (ii) any
Notes, (iii) the Subsidiary Guaranty, and (iv) any other agreement, document or
instrument evidencing any obligation by any Note Party for the benefit of the
holders, in each case, as amended, modified or supplemented from time to time.

 

“Note Party and Note Parties” mean, individually, any of the Company or
Subsidiary Guarantors and, collectively, the Company and the Subsidiary
Guarantors.

 

“Notes” is defined in Section 1.

 



A-9 



 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Original Swap Agreement” is defined in Section 8.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guarantees of Indebtedness but excluding (x) Indebtedness owing to the
Company or any other Subsidiary, (y) Indebtedness outstanding at the time such
Person became a Subsidiary, provided that such Indebtedness shall have not been
incurred in contemplation of such person becoming a Subsidiary, and
(z) Indebtedness of any Subsidiary Guarantor, and (ii) all Indebtedness of the
Company and its Subsidiaries secured by Liens other than Indebtedness secured by
Liens permitted by subparagraphs (a) through (w), inclusive, of Section 10.4.
For the avoidance of doubt, all Indebtedness of any Foreign Subsidiary that does
not become a Subsidiary Guarantor under the terms of this Agreement will
constitute Priority Debt for all purposes of this Agreement.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.8(b).

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 



A-10 



 

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 10.5(2), multiplied by
(y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Debt of the Note Parties and their Subsidiaries being prepaid pursuant to
Section 10.5(2).

 

“Reinvestment Yield” is defined in Section 8.6(a).

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Remaining Average Life” is defined in Section 8.6(a).

 

“Remaining Scheduled Payments” is defined in Section 8.6(a).

 

“Replacement Swap Agreement” is defined in Section 8.6(b).

 

“Required Holders” means, at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by any Note Party or any of their Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctions Laws” means the U.S. Economic Sanctions Laws and any trade, economic
or financial sanctions laws, regulations, or restrictive measures administered,
enacted or enforced by Switzerland or the respective governmental institutions
and agencies of Switzerland.

 

“SEC” means the Securities and Exchange Commission of the United States.

 



A-11 



 

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Total Indebtedness, other than Subordinated Debt.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

 

“Settlement Date” is defined in Section 8.6(a).

 

“Solvent” means, in reference to any Note Party or any of their Subsidiaries,
(i) the fair value of the assets of such Note Party or such Subsidiary, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of such Note
Party or such Subsidiary will be greater than the amount that will be required
to pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) such Note Party or such Subsidiary will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Note Party or such
Subsidiary will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America or Switzerland pertaining to
Persons that engage in investment or other commercial activities in Iran or any
other country that is a target of economic sanctions imposed under Sanctions
Laws.

 

“Stated Ratio” is defined in Section 10.1.

 

“Subordinated Debt” means all unsecured Indebtedness of the Note Parties which
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Indebtedness of the Note Parties (including,
without limitation, the obligations of the Company under the Note Documents).

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 



A-12 



 

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty, including, for the avoidance of doubt, any Subsidiary which
becomes a Subsidiary Guarantor pursuant to Section 9.7 or otherwise.

 

“Subsidiary Guaranty” is defined in Section 9.7(a).

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Swap Agreement” is defined in Section 8.6(b).

 

“Swap Breakage Amount” is defined in Section 8.8(b).

 

“Swap Breakage Amount Notice” is defined in Section 8.8(a).

 

“Swap Breakage Gain” is defined in Section 8.8(b).

 

“Swap Breakage Loss” is defined in Section 8.8(b).

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

 

“Swap Unwind Event” is defined in Section 8.7(a).

 



A-13 



 

 

“Swapped Note” is defined in Section 8.6(b).

 

“Swapped Note Applicable Percentage” is defined in Section 8.6(b).

 

“Swapped Note Called Notional Amount” is defined in Section 8.6(b).

 

“Swapped Note Called Principal” is defined in Section 8.6(b).

 

“Swapped Note Discounted Value” is defined in Section 8.6(b).

 

“Swapped Note Reinvestment Yield” is defined in Section 8.6(b).

 

“Swapped Note Remaining Average Life” is defined in Section 8.6(b).

 

“Swapped Note Remaining Scheduled Swap Payments” is defined in Section 8.6(b).

 

“Swapped Note Settlement Date” is defined in Section 8.6(b).

 

“Swiss Francs” or “CHF” means the lawful currency of Switzerland.

 

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

 

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

 

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

 

“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.

 

“2012 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
January 18, 2012, between the Company and the purchaser party thereto, pursuant
to which the Company issued its Senior Notes in the aggregate principal amount
of $240,000,000, as such agreement is amended, supplemented and otherwise
modified from time to time.

 

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 

“Unrestricted Cash” means cash and cash equivalents of the Company and its
Subsidiaries that (i) does not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries and (ii) is not otherwise
subject to any Lien.

 



A-14 



 

 

“Unrestricted Cash Amount” shall mean, on any date of determination, the lesser
of (a) Unrestricted Cash in an amount equal to $100,000,000 and (b) the
aggregate sum of Unrestricted Cash, in each case, of the Company and the
Subsidiary Guarantors.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-15 



 



 

[Form of Note]

 

Bruker Corporation

 

1.01% Senior Note Due December 11, 2029

 

No. R-[_____] [Date] $[_______] PPN 116794 B@6

 

For Value Received, the undersigned, Bruker Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] SWISS FRANCS (or so much thereof as
shall not have been prepaid) on December 11, 2029 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 1.01% per annum from the date
hereof, payable semiannually, on the 11th day of June and December in each year,
commencing with the June 11 or December 11 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount or Swap Breakage
Loss, at a rate per annum from time to time equal to the Default Rate payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of and interest (other than the Incremental Leverage Fee
if this Note is a Swapped Note (as defined in the Note Purchase Agreement
referred to below)) on this Note are to be made in the lawful currency of
Switzerland. At any time this Note is a Swapped Note (as defined in the Note
Purchase Agreement referred to below), payments of any Make-Whole Amount, any
Swap Breakage Loss and any Incremental Leverage Fee with respect to this Note
are to be made in Dollars. At any time this Note is a Non-Swapped Note (as
defined in the Note Purchase Agreement referred to below), payments of any
Make-Whole Amount with respect to this Note are to be made in Swiss Francs. In
each case, payments on this Note are to be made in accordance with Section 14.1
or Section 14.2, as applicable, as provided in the Note Purchase Agreement
referred to below or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated December 11, 2019 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

Schedule 1

(to Note Purchase Agreement)

 





 

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Swap Breakage Loss) and with the
effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  Bruker Corporation           By                 Name:     Title:  

 

-2-



 



 

 

Schedule 5.4

 

Subsidiaries of the Company and
Ownership of Subsidiary Stock

 

(i)            Subsidiaries:

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage Ownership Subsidiary
Guarantor Bruker Energy & Supercon Technologies, Inc. Delaware, U.S.A. 100%
owned by Bruker Corporation No Bruker AXS LLC Delaware, U.S.A. 100% owned by
Bruker Corporation Yes Bruker BioSpin Corporation Massachusetts, U.S.A. 100%
owned by Bruker Corporation Yes Bruker Scientific LLC (formerly known as Bruker
Optics Inc.) Delaware, U.S.A. 100% owned by Bruker Corporation Yes Bruker HTS
GmbH Germany 100% owned by Bruker Energy & Supercon  Technologies, Inc. No
Hydrostatic Extrusions Ltd. United Kingdom 100% owned by Bruker Energy &
Supercon  Technologies, Inc. No Bruker OST LLC Delaware, U.S.A. 100% owned by
Bruker Energy & Supercon  Technologies, Inc. No Bruker Advanced Supercon GmbH
Germany 100% owned by Bruker HTS GmbH No Bruker EAS GmbH Germany 100% owned by
Bruker HTS GmbH No RI Research Instruments GmbH Germany 51% owned by Bruker
Energy & Supercon Technologies, Inc. No Bruker AXS GmbH Germany 90% owned by
Bruker AXS LLC and 10% by Bruker Corporation No Bruker AXS Handheld Inc.
Delaware, U.S.A. 100% owned by Bruker AXS LLC No Bruker Nano, Inc. Arizona,
United States 100% owned by Bruker AXS LLC Yes Vutara LLC Delaware, U.S.A. 100%
owned by Bruker Nano, Inc. No

 



Schedule 5.4
(to Note Purchase Agreement)

 







 

  

Name of Subsidiary Jurisdiction of
Incorporation Percentage Ownership Subsidiary
Guarantor



Anasys Instruments Corp. Delaware, U.S.A. 100% owned by Bruker Nano, Inc. No
Bruker Austria GmbH Austria 100% owned by Bruker AXS GmbH No Bruker Singapore
Pte Ltd Singapore 100% owned by Bruker Invest AG No Bruker do Brasil Ltda.
Brazil 100% owned by Bruker AXS GmbH No Bruker Mexicana S.A. de C.V. Mexico
99.99% owned by Bruker AXS GmbH and 0.01% owned by Bruker AXS LLC No Bruker
Polska Sp. Z o.o. Poland 100% owned by Bruker AXS GmbH No Bruker South Africa
(Pty) Ltd. South Africa 100% owned by Bruker AXS GmbH No InCoaTec GmbH Germany
66% owned by Bruker AXS GmbH No Bruker Nano GmbH Germany 100% owned by Bruker
AXS GmbH No JPK Instruments USA, Inc. California, U.S.A. 100% owned by Bruker
Nano GmbH No JPK Instruments Limited United Kingdom 100% owned by Bruker Nano
GmbH No Bruker Invest AG Switzerland 90% owned by Bruker BioSpin Corp. and 10%
owned by Bruker Corporation No Bruker Switzerland AG Switzerland 100% owned by
Bruker Invest AG No Mestrelab Research S.L. Spain 50.998% owned by Bruker
Switzerland AG No PMOD Technologies LLC Switzerland 100% owned by Bruker
Switzerland AG No Agapetus GmbH Austria 100% owned by Bruker Switzerland AG No
Alicona Imaging GmbH Austria 100% owned by Agapetus GmbH No Alicona Corporation
Delaware, U.S.A. 100% owned by Alicona Imaging GmbH No Alicona GmbH Germany 100%
owned by Alicona Imaging GmbH No



 

 5.4-2  

 



 

Name of Subsidiary Jurisdiction of
Incorporation Percentage Ownership Subsidiary
Guarantor



Alicona UK Limited United Kingdom 100% owned by Alicona Imaging GmbH No Alicona
s.r.l. Italy 100% owned by Alicona Imaging GmbH No Bruker Espanola S.A. Spain
100% owned by Bruker Invest AG No Bruker Biospin K.K.

Japan

100% owned by Bruker Invest AG No Bruker Korea Co. Ltd. Korea 100% owned by
Bruker Invest AG No Bruker BioSpin MRI GmbH Germany 100% owned by Bruker Invest
AG No Bruker MicroCT N.V. (38) Belgium 99.99% owned by Bruker Invest AG and .01%
by Bruker Switzerland AG No Luxendo GmbH Germany 100% owned by Bruker Invest AG
No Bruker Nederland B.V. Netherlands 100% owned by Bruker Invest AG No Bruker
Ltd. Canada 100% owned by Bruker Invest AG No Bruker UK Ltd. United Kingdom 100%
owned by Bruker Invest AG No Bruker AXS Ltd. United Kingdom 50% owned by Bruker
UK Ltd. and 50% owned by Bruker Invest AG No Bruker JV UK Ltd. United Kingdom
100% owned by Bruker UK Ltd. No Bruker France S.A.S. France 100% owned by Bruker
Invest AG No Bruker Belgium S.A./N.V. Belgium 99.99% owned by Bruker Invest AG
and .01% owned by Bruker BioSpin AG No Bruker Turkey Teknolojik Sistemler
Ticaret Ltd. Sirketi Turkey 99.74% owned by Bruker Invest AG and .26% by Bruker
Switzerland AG No Bruker Italia S.r.l. Italy 100% owned by Bruker Invest AG No
XGLabs S.r.l. Italy 100% owned by Bruker Italia S.r.l. No

  

 5.4-3  

 



 

Name of Subsidiary Jurisdiction of
Incorporation Percentage Ownership Subsidiary
Guarantor



Bruker Portugal Unipessoal Lda. 

Portugal 100% owned by Bruker Invest AG No Bruker Scientific Israel Ltd. Israel
100% owned by Bruker Invest AG No Bruker Technologies Ltd. Israel 100% owned by
Bruker Scientific Israel Ltd. No Bruker (Beijing) Scientific Technology
Co., Ltd. China 100% owned by Bruker Singapore Pte. Ltd. No Bruker (Malaysia)
SDN BHD Malaysia 100% owned by Bruker Invest AG No Bruker Ltd. Russia 100% owned
by Bruker Invest AG No Bruker India Scientific PVT, Ltd. India 73.59% owned by
Bruker Invest AG, 6.53% owned by Bruker Daltonik GmbH and 19.88% owned by Bruker
AXS GmbH No Bruker PTY Ltd. Australia 100% owned by Bruker Invest AG No Bruker
Physik GmbH Germany 50.5% owned by Bruker BioSpin Corporation, 24.75% owned by
Bruker Daltonik GmbH and 24.75% owned by Bruker Optik GmbH No Bruker BioSpin
GmbH Germany 100% owned by Bruker Physik GmbH No Bruker Daltonik GmbH Germany
90% owned by Bruker Scientific LLC and 10% by Bruker Corporation No Bruker
Taiwan Co. Ltd. Taiwan 100% owned by Bruker Scientific LLC No Bruker Daltonics
Pty Ltd. South Africa 100% owned by Bruker Scientific LLC No Bruker Finance B.V.
Netherlands 100% owned by Bruker Scientific LLC No Bruker Daltonics Ltd. United
Kingdom 100% owned by Bruker Scientific LLC No Bruker Daltonics s.r.l. Italy
100% owned by Bruker Scientific LLC No Bruker Detection Corporation
Massachusetts, U.S.A. 100% owned by Bruker Scientific LLC No

 



 5.4-4  

 

 

Name of Subsidiary Jurisdiction of
Incorporation Percentage Ownership Subsidiary
Guarantor



Bruker  Nordic AB Sweden 100% owned by Bruker Scientific LLC No Hain LifeScience
GmbH Germany 80% owned by Bruker Daltonik GmbH No Hain LifeScience E.A. Ltd.
Kenya 100% owned by Hain LifeScience GmbH No Hain LifeScience Spain S.L. Spain
100% owned by Hain LifeScience GmbH No Hain Lifescience Solutions (pty) Ltd.
South Africa 100% owned by Hain LifeScience GmbH No Biocentra AS Norway 100%
owned by Hain LifeScience GmbH No Hain LifeScience UK Ltd. United Kingsom 100%
owned by Hain LifeScience GmbH No SAS Biocentric France 100% owned by Hain
LifeScience GmbH No Hain LifeScience S.A. Pty. Ltd. South Africa 100% owned by
Hain LifeScience GmbH No Advanced Diagnostic Solutions Pty Ltd. South Africa 50%
owned by Hain LifeScience GmbH and 50% owned by Hain LifeScience S.A. Pty. Ltd.
No Bruker Business Support Center sp. Z.o.o. Poland 100% owned by Bruker Finance
B.V. No Bruker s.r.o. Czech Republic 100% owned by Bruker Daltonik GmbH No
Merlin Diagnostika GmbH Germany 100% owned by Bruker Daltonik GmbH No InVivo
Biotech Svs GmbH Germany 100% owned by Bruker Daltonik GmbH No Bruker Optik GmbH
Germany 100% owned by Bruker Scientific LLC No Bruker Scientific Instruments
Hong Kong Co. Ltd. China 100% owned by Bruker Invest AG No

  

(ii)            Company’s Officers and Directors:

 

Officers



Frank H. Laukien, Ph.D. – President & Chief Executive Officer



Gerald N. Herman – Vice President & Chief Financial Officer



Kristin Caplice – Secretary



Larry Smith – Treasurer

 



 5.4-5  

 

 

Falko Busse – President, Bruker BioSpin Group

Juergen Srega – President, Bruker CALID Group

Mark R. Munch – Executive Vice President & President, Bruker Nano Group

Burkhard Prause, Ph.D. – President and Chief Executive Officer, Bruker Energy &
Supercon Technologies, Inc.

 

Directors



Frank H. Laukien, Ph.D.



Cynthia M. Friend



Richard A. Packer



Marc A. Kastner



William A. Linton



Gilles Martin



Hermann Requardt



John Ornell



Robert Rosenthal



Adelene Q. Perkins

 



 5.4-6  

 

 



Exhibit 1

 

Form of Subsidiary Guaranty

 



Exhibit 1
(to Note Purchase Agreement)



 



 

 

 

 

Execution Version

 

 

Subsidiary Guaranty Agreement

 

 

Dated as of December 11, 2019

 

 

of

 

Bruker Scientific LLC

Bruker AXS LLC

Bruker BioSpin Corporation

Bruker Nano, Inc.

 

 

 



 

 

 

Table of Contents

 

Section   Heading   Page           Section 1.   Guaranty   2          
Section 2.   Obligations Absolute   3           Section 3.   Waiver   3        
  Section 4.   Obligations Unimpaired   4           Section 5.   Subrogation and
Subordination   5           Section 6.   Reinstatement of Guaranty   6          
Section 7.   Rank of Guaranty   6           Section 8.   Representations and
Warranties of Each Guarantor   6           Section 8.1.   Organization; Power
and Authority   6 Section 8.2.   Authorization, Etc.   6 Section 8.3.  
Compliance with Laws, Other instruments, Etc.   7 Section 8.4.   Governmental
Authorizations, Etc.   7 Section 8.5.   Information regarding the Company   7
Section 8.6.   Solvency   7           Section 9.   Tax indemnification   8      
    Section 10.   Swiss Guarantee Limitations   11           Section 11.  
Restriction on Use of Proceeds of the Notes in Switzerland   13          
Section 12.   German Guarantee Limitations   13           Section 13.   French
Guarantor Limitations   14           Section 14.   Term of Guaranty Agreement  
14

 



-i- 

 

 

Section 15.   Survival of Representations and Warranties; Entire Agreement   14
          Section 16.   Amendment and  Waiver   14           Section 16.1.  
Requirements   14 Section 16.2.   Solicitation of Holders of Notes   15
Section 16.3.   Binding Effect   15 Section 16.4.   Notes Held by Company, Etc.
  15           Section 17.   Notices   16           Section 18.   Miscellaneous
  16           Section 18.1.   Successors and Assigns; Joinder   16
Section 18.2.   Severability   16 Section 18.3.   Construction   17
Section 18.4.   Further Assurances   17 Section 18.5.   Governing Law   17
Section 18.6.   Jurisdiction and Process; Waiver of Jury Trial   17
Section 18.7.   Obligation to Make Payment in Swiss Francs or Dollars   18
Section 18.8.   Reproduction of Documents; execution   18

 



-ii- 

 

 

Subsidiary Guaranty Agreement

 

THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of December 11, 2019 (this
“Guaranty Agreement”), is made by each of the undersigned (each a “Guarantor”
and, together with each of the other signatories hereto and any other entities
from time to time parties hereto pursuant to Section 18.1 hereof, the
“Guarantors”) in favor of the Purchasers (as defined below) and the other
holders from time to time of the Notes (as defined below). The Purchasers and
such other holders are herein collectively called the “holders” and individually
a “holder.”

 

Preliminary Statements:

 

I.               Bruker Corporation, a Delaware corporation (the “Company”), is
entering into a Note Purchase Agreement dated as of December 11, 2019 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
Capitalized terms used herein have the meanings specified in the Note Agreement
unless otherwise defined herein.

 

II.              The Company has authorized the issuance, pursuant to the Note
Agreement, of Senior Notes due 2029 in the aggregate principal amount of CHF
297,000,000. Pursuant to the Note Agreement, the Company proposes to issue and
sell CHF 297,000,000 aggregate principal amount of its 1.01% Senior Notes, due
December 11, 2029 (the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.

 

III.            It is a condition to the Agreement of the Purchasers to purchase
the Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.

 

IV.            Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The Board of
Directors or other governing body, as applicable, of each Guarantor has
determined that the incurrence of such obligations is in the best interests of
such Guarantor.

 

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

 



 

 

 

Section 1.                 Guaranty.

 

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, Swap
Breakage Loss, if any, and interest on (including, without limitation, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), and any
other amounts due under, the Notes when and as the same shall become due and
payable (whether at stated maturity or by required or optional prepayment or by
acceleration or otherwise), (b) any other sums which may become due under the
terms and provisions of the Notes, the Note Agreement or any other instrument
referred to therein and (c) the performance of all other obligations of the
Company under the Note Agreement (all such obligations described in clauses (a),
(b) and (c) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectability and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail to so pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of Switzerland or
Dollars, as applicable, pursuant to the requirements for payment specified in
the Notes and the Note Agreement. Each default in payment of any of the
Guaranteed Obligations shall give rise to a separate cause of action hereunder
and separate suits may be brought hereunder as each cause of action arises. Each
Guarantor agrees that the Notes issued in connection with the Note Agreement may
(but need not) make reference to this Guaranty Agreement.

 

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or reasonable and documented out-of-pocket
expense (including reasonable attorneys’ fees) which such holder may incur or be
subject to as a consequence, direct or indirect, of (x) any breach by such
Guarantor, by any other Guarantor or by the Company of any warranty, covenant,
term or condition in, or the occurrence of any default under, this Guaranty
Agreement, the Notes, the Note Agreement or any other instrument referred to
therein, together with all reasonable and documented out-of-pocket expenses
resulting from the compromise or defense of any claims or liabilities arising as
a result of any such breach or default, (y) any legal action commenced to
challenge the validity or enforceability of this Guaranty Agreement, the Notes,
the Note Agreement or any other instrument referred to therein and (z) enforcing
or defending (or determining whether or how to enforce or defend) the provisions
of this Guaranty Agreement.

 

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other
Person(s) who may join this Guaranty Agreement and guarantee the obligations and
Indebtedness under and in respect of the Notes and the Note Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

 



 -2- 

 

 

Section 2.                 Obligations Absolute.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance (other than the
indefeasible payment in full of the Guaranteed Obligations) which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 

Section 3.                 Waiver.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

 



 -3- 

 

 

Section 4.                 Obligations Unimpaired.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount, Swap Breakage
Loss or any other obligation; (c) to take and hold security for the payment of
the Notes, the Note Agreement or any other instrument referred to therein, for
the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder.
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other Guarantor or any other Person or to
pursue any other remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

 



 -4- 

 

 

Section 5.                 Subrogation and Subordination.

 

(a)            Each Guarantor will not exercise any rights which it may have
acquired by way of subrogation under this Guaranty Agreement, by any payment
made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 

(b)            Each Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Guarantor, whether now existing or
hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 5, to the indefeasible payment in full
in cash of all of the Guaranteed Obligations. If the Required Holders so request
at any time following the occurrence of an Event of Default, and so long as such
Event of Default is continuing, any such Indebtedness or other obligations shall
be enforced and performance received by such Guarantor as trustee for the
holders and the proceeds thereof shall be paid over to the holders promptly, in
the form received (together with any necessary endorsements) to be applied to
the Guaranteed Obligations, whether matured or unmatured, as may be directed by
the Required Holders, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty Agreement; provided, that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from the Company or such other
guarantor with respect to such Indebtedness.

 

(c)            If any amount or other payment is made to or accepted by any
Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the holders and shall be
paid over to the holders promptly, in the form received (together with any
necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty Agreement.

 

(d)            Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

 

(e)            Each Guarantor hereby agrees that, to the extent that a Guarantor
shall have paid an amount hereunder to any holder that is greater than the net
value of the benefits received, directly or indirectly, by such paying Guarantor
as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying Guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Guarantor to which such contribution is owed. Notwithstanding
the foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

 



 -5- 

 

 

Section 6.                 Reinstatement of Guaranty.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

Section 7.                 Rank of Guaranty.

 

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

 

Section 8.                 Representations and Warranties of Each Guarantor.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 8.1.                 Organization; Power and Authority. Such Guarantor
is a corporation or other entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
is duly qualified to do business and is in good standing in each jurisdiction in
which such qualification is required by law, in each case, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Such Guarantor has the corporate or entity power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty Agreement and to perform the provisions
hereof.

 

Section 8.2.                 Authorization, Etc. This Guaranty Agreement has
been duly authorized by all necessary corporate or entity action on the part of
such Guarantor, and this Guaranty Agreement constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 



 -6- 

 

 

Section 8.3.                 Compliance with Laws, Other instruments, Etc. The
execution, delivery and performance by such Guarantor of this Guaranty Agreement
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its Subsidiaries under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, organizational documents, or
any other agreement or instrument to which such Guarantor or any of its
Subsidiaries is bound or by which such Guarantor or any of its Subsidiaries or
any of their respective properties may be bound or affected, (b) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its Subsidiaries or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its Subsidiaries. “Governmental
Authority” means (x) the government of (i) the United States of America or any
State or other political subdivision thereof, or (ii) any other jurisdiction in
which such Guarantor or any of its Subsidiaries conducts all or any part of its
business, or which asserts jurisdiction over any properties of such Guarantor or
any of its Subsidiaries, or (y) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

Section 8.4.                 Governmental Authorizations, Etc. No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by such Guarantor of this Guaranty Agreement which has not been
obtained.

 

Section 8.5.                 Information regarding the Company Such Guarantor
now has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company. No
holder shall have any duty or responsibility to provide such Guarantor with any
credit or other information concerning the affairs, financial condition or
business of the Company which may come into possession of the holders. Such
Guarantor has executed and delivered this Guaranty Agreement without reliance
upon any representation by the holders (other than those set forth in Section 6
of the Note Agreement) including, without limitation, with respect to (a) the
due execution, validity, effectiveness or enforceability of any instrument,
document or agreement evidencing or relating to any of the Guaranteed
Obligations or any loan or other financial accommodation made or granted to the
Company, (b) the validity, genuineness, enforceability, existence, value or
sufficiency of any property securing any of the Guaranteed Obligations or the
creation, perfection or priority of any lien or security interest in such
property or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties, if any, with respect to any of the Guaranteed
Obligations.

 

Section 8.6.                 Solvency. Upon the execution and delivery hereof,
such Guarantor will be solvent, will be able to pay its debts as they mature,
and will have capital sufficient to carry on its business.

 



 -7- 

 

 

Section 9.                 Tax indemnification.

 

All payments whatsoever under this Guaranty Agreement will be made by each
Guarantor free and clear of, and without liability for withholding or deduction
for or on account of, any present or future tax (whether income, documentary,
sales, stamp, registration, issue, capital, property, excise or otherwise),
duty, assessment, levy, impost, fee, compulsory loan, charge or withholding (a
“Tax”) of whatever nature imposed or levied by or on behalf of any jurisdiction
other than the United States (or any political subdivision or taxing authority
of or in such jurisdiction) (a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.

 

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by a Guarantor under
this Guaranty Agreement, such Guarantor, but in the case of a Swiss Guarantor
(as defined below) subject to Section 10 (c), will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of this Guaranty Agreement after such
deduction, withholding or payment (including, without limitation, any required
deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to such holder under the
terms of this Guaranty Agreement before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:

 

(a)            any Tax that would not have been imposed but for the existence of
any present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including, without limitation, such holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for such Guarantor, after the date of
the Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Guaranty Agreement are made to, the Taxing Jurisdiction imposing the
relevant Tax;

 

(b)            any Tax that would not have been imposed but for the delay or
failure by such holder (following a written request by such Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (b) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of such Guarantor
no later than 60 days after receipt by such holder of such written request
(accompanied by copies of such Forms and related instructions, if any, all in
the English language or with an English translation thereof); or

 



 -8- 

 

 

(c)            any combination of clauses (a) and (b) above;

 

and provided further that in no event shall such Guarantor be obligated to pay
such additional amounts (i) to any holder not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that such
Guarantor would be obligated to pay if such holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty from time to
time in effect between the United States of America or such other jurisdiction
and the relevant Taxing Jurisdiction or (ii) to any holder of a Note registered
in the name of a nominee if under the law of the relevant Taxing Jurisdiction
(or the current regulatory interpretation of such law) securities held in the
name of a nominee do not qualify for an exemption from the relevant Tax and such
Guarantor shall have given timely notice of such law or interpretation to such
holder.

 

By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by such
Guarantor all such forms, certificates, documents and returns provided to such
holder by such Guarantor (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide such Guarantor with such information with respect
to such holder as such Guarantor may reasonably request in order to complete any
such Forms, provided that nothing in this Section 9 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder, and provided, further, that each such holder shall
be deemed to have complied with its obligation under this paragraph with respect
to any Form if such Form shall have been duly completed and delivered by such
holder to such Guarantor or mailed to the appropriate taxing authority (which in
the case of any Form which requires that it be submitted to the United States
Internal Revenue Service as a condition to its effectiveness in the Taxing
Jurisdiction shall be deemed to occur when such Form is submitted to the United
States Internal Revenue Service in accordance with instructions contained in
such Form), whichever is applicable, within 60 days following a written request
of such Guarantor (which request shall be accompanied by copies of such Form and
English translations of any such Form not in the English language) and, in the
case of a transfer of any Note, at least 90 days prior to the relevant interest
payment date.

 



 -9- 

 

 

On or before the date of the Closing such Guarantor will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the United States pursuant to
clause (b) of the second paragraph of this Section 9, if any, and in connection
with the transfer of any Note such Guarantor will furnish the transferee of such
Note with copies of any Form and English translation then required.

 

If any payment is made by such Guarantor to or for the account of the holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by such Guarantor pursuant to this Section 9, then, if such holder at
its reasonable discretion determines that it has received or been granted a
refund of such Taxes, such holder shall, to the extent that it can do so without
prejudice to the retention of the amount of such refund, reimburse to such
Guarantor such amount as such holder shall, in its reasonable discretion,
determine to be attributable to the relevant Taxes or deduction or withholding
(after deduction of costs). Nothing herein contained shall interfere with the
right of the holder of any Note to arrange its tax affairs in whatever manner it
thinks fit and, in particular, no holder of any Note shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect of such Tax in priority to any other claims, reliefs, credits or
deductions available to it or (other than as set forth in clause (b) above)
oblige any holder of any Note to disclose any information relating to its tax
affairs or any computations in respect thereof.

 

Such Guarantor will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by such Guarantor of any Tax in
respect of any amounts paid under this Guaranty Agreement, the original tax
receipt issued by the relevant taxation or other authorities involved for all
amounts paid as aforesaid (or if such original tax receipt is not available or
must legally be kept in the possession of such Guarantor, a duly certified copy
of the original tax receipt or any other reasonably satisfactory evidence of
payment), together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.

 

If such Guarantor is required by any applicable law, as modified by the practice
of the taxation or other authority of any relevant Taxing Jurisdiction, to make
any deduction or withholding of any Tax in respect of which such Guarantor would
be required to pay any additional amount under this Section 9, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against the holder of any
Note, and such holder pays such liability, then such Guarantor will promptly
reimburse such holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by such Guarantor) upon demand by such holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction.

 

If such Guarantor makes payment to or for the account of any holder of a Note
and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from such Guarantor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by such Guarantor, subject, however, to the same
limitations with respect to Forms as are set forth above.

 



 -10- 

 

 

The obligations of such Guarantor under this Section 9 shall survive the payment
or transfer of any Note and the provisions of this Section 9 shall also apply to
successive transferees of the Notes.

 

Section 10.                 Swiss Guarantee Limitations .

 

(a)            If and to the extent that a Guarantor incorporated under the laws
of Switzerland and/or having its registered office in Switzerland and/or
qualifying as a Swiss resident pursuant to art. 9 of the Swiss Federal
Withholding Tax Act (for the purpose of this Section a “Swiss Guarantor”) under
or in connection with this Guaranty Agreement guarantees obligations other than
obligations of one of its direct or indirect subsidiaries (i.e. obligations of
such Swiss Guarantor’s direct or indirect parent companies (up-stream
liabilities) or sister companies (cross-stream liabilities)) (the “Restricted
Obligations”) and that the making of a payment in fulfilling the guarantee
obligations hereunder with respect to Restricted Obligations would under Swiss
corporate law (inter alia, prohibiting capital repayments or restricting
distributions), at the time payment is due, not be permitted, then such
obligations and payment amount shall from time to time be limited to the amount
permitted to be paid under Swiss corporate law; provided that such limited
amount shall at no time be less than such Swiss Guarantor’s distributable
capital at the time or times payment under or in connection with this Guaranty
Agreement is requested from such Swiss Guarantor, and further provided that such
limitation (as may apply from time to time or not) shall not (generally or
definitively) release such Swiss Guarantor from payment obligations hereunder in
excess thereof, but merely postpone the payment date therefore until such times
as payment is again permitted notwithstanding such limitation. Any and all
indemnities, subordination undertakings and other financial undertakings assumed
by a Swiss Guarantor under or in connection with this Guaranty Agreement shall
be construed in a manner consistent with the provisions of this Section.

 

(b)            In case a Swiss Guarantor who must make a payment in respect of
Restricted Obligations under or in connection with this Guaranty Agreement is
obliged to withhold Swiss Withholding Tax in respect of such payment, such Swiss
Guarantor shall:

 

i.            use best efforts that such payments can be made without deduction
of Swiss Withholding Tax, or with deduction of Swiss Withholding Tax at a
reduced rate, by discharging the liability to such tax by notification pursuant
to applicable law (including double tax treaties) rather than payment of the
tax;

 

ii.           if the notification procedure pursuant to sub-paragraph (i) above
does not apply, deduct Swiss Withholding Tax at the rate of 35% (or such other
rate as in force from time to time), or if the notification procedure pursuant
to sub-paragraph (i) above applies for a part of the Swiss Withholding Tax only,
deduct Swiss Withholding Tax at the reduced rate resulting after the discharge
of part of such tax by notification under applicable law, from any payment made
by it in respect of Restricted Obligations and promptly pay any such taxes to
the Swiss Federal Tax Administration (Eidgenössische Steuerverwaltung);

 



 -11- 

 

 

iii.          notify the holders that such notification, or as the case may be,
deduction has been made and provide the holders with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such Swiss Withholding Tax deducted has been paid to the Swiss
Federal Tax Administration;

 

iv.          in the case of a deduction of Swiss Withholding Tax:

 

1.            use its best efforts to ensure that any person other than a
holder, which is entitled to a full or partial refund of the Swiss Withholding
Tax deducted from such payment in respect of Restricted Obligations, will, as
soon as possible after such deduction (A) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties) and (B) pay to the
relevant holder(s) upon receipt any amounts so refunded; and

 

2.            if a holder is entitled to a full or partial refund of the Swiss
Withholding Tax deducted from such payment, and if requested by such holder,
provide such holder those documents that are required by law and applicable tax
treaties to be provided by the payer of such tax to prepare a claim for refund
of Swiss Withholding Tax.

 

(c)            If a Swiss Guarantor is obliged to withhold Swiss Withholding Tax
in accordance with paragraph (b) above, each holder shall be entitled to further
enforce this Guaranty Agreement and/or further apply proceeds therefrom against
the Restricted Obligations up to an amount which is equal to that amount which
would have been obtained if no withholding of Swiss Withholding Tax were
required, whereby such further enforcements/applications of proceeds shall
always be limited to the maximum amount of the freely distributable capital of
such Swiss Guarantor as set out in para-graph (a) above.

 

(d)            If and to the extent requested by a holder or if and to the
extent required under Swiss mandatory law (with regards to restricting
distributions) applicable at the relevant time, in order to allow the holders to
obtain a maximum benefit under or in connection this Guaranty Agreement, the
Swiss Guarantor shall, and any parent company of such Swiss Guarantor being a
party to this Guaranty Agreement shall procure that such Swiss Guarantor will,
promptly implement all such measures and/or promptly procure the fulfilment of
all prerequisites allowing it to promptly make the (requested) payment(s) under
or in connection with this Guaranty Agreement from time to time, including the
following:

 

i.            preparation of an up-to-date audited balance sheet of the Swiss
Guarantor;

 



 -12- 

 

 

ii.           obtain a confirmation of the auditors of the Swiss Guarantor
confirming the maximum amount of the freely distributable capital;

 

iii.          approval by a shareholders’ meeting of the Swiss Guarantor of the
(resulting) distribution;

 

iv.          to the extent permitted by applicable law write up or realize any
of the Swiss Guarantor’s assets that are shown in its balance sheet with a book
value that is significantly lower than the market value of the assets, in case
of realization, however, only if such assets are not necessary for the Swiss
Guarantor’s business (nicht betriebsnotwendig); and

 

v.            all such other measures necessary or useful to allow the Swiss
Guarantor to make the payments and perform the obligations under or in
connection with this Guaranty Agreement with a minimum of limitations.

 

Section 11.                 Restriction on use of proceeds of the Notes in
Switzerland.

 

Each Guarantor shall (and shall ensure that each of its Subsidiary will) ensure
that no proceeds of any Note (x) be on-lent or made available, directly or
indirectly, to any member of the Company’s group incorporated in Switzerland
and/or having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to article 9 of the Swiss Withholding Tax Act or (y) will
otherwise be used or made available, directly or indirectly, in each case in a
manner which would constitute a detrimental ‘use of proceeds in Switzerland’
(Mittelverwendung in der Schweiz) as interpreted by the Swiss Federal Tax
Administration for purposes of Swiss Withholding Tax, unless and until such time
as a written confirmation or countersigned tax ruling application from the Swiss
Federal Tax Administration has been obtained confirming, based on correct and up
to date facts and circumstances, that such use of proceeds of any Notes is
permitted without interest payments under the Notes becoming subject to Swiss
Withholding Tax.

 

Section 12.                 German Guarantee Limitations. Nothing in this
Guaranty shall oblige a Guarantor that is a Guarantor incorporated or
established in Germany in the legal form of a limited liability company (GmbH)
or a limited partnership with a limited liability company as general partner
(GmbH & Co. KG), to make a payment in respect of this Guaranty if and to the
extent that this Guaranty shall secure obligations of such Guarantor’s
shareholders and/or affiliated companies (verbundene Unternehmen) of such
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than the Subsidiaries of such Guarantor) and such payment
would cause such Guarantor not to have sufficient net assets (Reinvermögen) to
maintain its stated share capital (Stammkapital) and as a result cause a
violation of Sections 30, 31 of the German Limited Liability Companies Act
(Gesetz betreffend die Gesellschaften mit beschränkter Haftung).

 

If (i) Section 26 of that certain Guaranty (Foreign Subsidiaries ) dated as of
December 11, 2019 among each of the Foreign Subsidiaries (as defined therein)
(the “Credit Agreement Foreign Guaranty”) or (ii) the last paragraph of
Section 10.02 of the Credit Agreement, is amended, modified or supplemented
after the date hereof in any material respect in the determination of the
Required Holders, the Company and Subsidiary Guarantors agree that such change
shall be deemed automatically incorporated by reference to Section 12 of this
Agreement, mutatis mutandis, as if set forth in full herein, effective as of the
date when such change shall have become effective under the Credit Agreement
Foreign Guaranty or Credit Agreement.

 



 -13- 

 

 

Section 13.                 French Guarantor Limitations.

 

If and to the extent that a Guarantor incorporated under the laws of France (for
the purpose of this Section a “French Guarantor”), the obligations and
liabilities of any French Guarantor under the Subsidiary Guaranty executed and
delivered by such French Guarantor shall be limited, at any time, to an amount
equal to the aggregate of all amounts borrowed under the Note Agreement by the
Company to the extent directly or indirectly on-lent to such French Guarantor
and outstanding at the date a payment is to be made by such French Guarantor
under this Subsidiary Guaranty, it being specified that any payment made by such
French Subsidiary Guarantor under the relevant Subsidiary Guaranty shall reduce
pro tanto the outstanding amount on-lent by the Company to such French
Guarantor.

 

Section 14.                 Term of Guaranty Agreement.

 

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6.

 

Section 15.                 Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 16.                 Amendment and Waiver.

 

Section 16.1.                 Requirements. Except as otherwise provided in the
fourth paragraph of Section 1 of this Guaranty Agreement, this Guaranty
Agreement may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that no amendment or
waiver (a) of any of the first three paragraphs of Section 1 or any of the
provisions of Section 2, 3, 4, 5, 6, 7, 14 or 16 hereof, or any defined term (as
it is used therein), or (b) which results in the limitation of the liability of
any Guarantor hereunder (except to the extent provided in the fourth paragraph
of Section 1 of this Guaranty Agreement) will be effective as to any holder
unless consented to by such holder in writing.

 



 -14- 

 

 

Section 16.2.                 Solicitation of Holders of Notes.

 

(a)            Solicitation. Each Guarantor will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 16.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

(b)            Payment. The Guarantors will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder as consideration for or as an inducement to the entering
into by any holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

(c)            Consent in Contemplation of Transfer. Any consent made pursuant
to this Section 16 by a holder that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate (including any
Guarantor) of the Company and has provided or has agreed to provide such written
consent as a condition to such transfer shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 16.3.                 Binding Effect. Any amendment or waiver consented
to as provided in this Section 16 applies equally to all holders and is binding
upon them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.

 

Section 16.4.                 Notes Held by Company, Etc. Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

 



 -15- 

 

 

Section 17.                 Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(a)            if to any Guarantor, to the address of such Guarantor set forth
on the signature pages, or such other address as such Guarantor shall have
specified to the holders in writing, or

 

(b)            if to any holder, to such holder at the addresses specified for
such communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

 

(c)            Each document, instrument, financial statement, report, notice or
other communication delivered in connection with this Guaranty Agreement shall
be in English or accompanied by an English translation thereof.

 

This Guaranty Agreement has been prepared and signed in English and each
Guarantor agrees that the English version hereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in Switzerland or any other jurisdiction in respect hereof or
thereof.

 

Section 18.                 Miscellaneous.

 

Section 18.1.                 Successors and Assigns; Joinder. All covenants and
other agreements contained in this Guaranty Agreement by or on behalf of any of
the parties hereto bind and inure to the benefit of their respective successors
and assigns whether so expressed or not. It is agreed and understood that any
Person may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.

 

Section 18.2.                 Severability. Any provision of this Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 



 -16- 

 

 

Section 18.3.                 Construction. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant. Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 18.4.                 Further Assurances. Each Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

 

Section 18.5.                 Governing Law. This Guaranty Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 18.6.                 Jurisdiction and Process; Waiver of Jury Trial.
(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)            Each Guarantor consents to process being served by or on behalf
of any holder in any suit, action or proceeding of the nature referred to in
Section 18.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 17 or at such other address
of which such holder shall then have been notified pursuant to Section 17. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 



 -17- 

 

 

(c)            Nothing in this Section 18.6 shall affect the right of any holder
to serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

(d)            The Guarantors and the holders hereby waive trial by jury in any
action brought on or with respect to this Guaranty Agreement or other document
executed in connection herewith.

 

Section 18.7.                 Obligation to Make Payment in Swiss Francs or
Dollars. Any payment on account of an amount that is payable hereunder in Swiss
Francs which is made to or for the account of any holder in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of any Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
Agreement only to the extent of the amount of Swiss Francs which such holder
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above. If the amount of Swiss Francs that could be
so purchased is less than the amount of Swiss Francs originally due to such
holder, such Guarantor agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against such deficiency;
provided, however, that such holder shall provide written notice to the Company
of any such deficiency and a calculation thereof in reasonable detail. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guaranty Agreement, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under any judgment or order. As used herein the term “London Banking Day” shall
mean any day other than Saturday or Sunday or a day on which commercial banks
are required or authorized by law to be closed in London, England.

 

Section 18.8.                 Reproduction of Documents; execution. This
Guaranty Agreement may be reproduced by any holder by any photographic, photo
static, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced. Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 18.8 shall not prohibit any Guarantor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction. A facsimile or electronic transmission of the signature page of a
Guarantor shall be as effective as delivery of a manually executed counterpart
hereof and shall be admissible into evidence for all purposes.

 



 -18- 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

[Guaranty Agreement]

 



 

 

 

  Bruker BioSpin Corporation           By: /s/ Gerald Herman     Name: Gerald
Herman     Title: Assistant Treasurer       Notice Address for such Guarantor:  
    c/o Bruker Corporation   40 Manning Road   Billerca, Massachusetts 01821  
Attn: Gerald Herman, with copy to: Kristin Caplice at the same address          
Bruker AXS LLC           By: /s/ Gerald Herman     Name: Gerald Herman    
Title: Manager       Notice Address for such Guarantor:       c/o Bruker
Corporation   40 Manning Road   Billerca, Massachusetts 01821   Attn: Gerald
Herman, with copy to: Kristin Caplice at the same address           Bruker
Scientific LLC           By: /s/ Kristin Caplice     Name: Kristin Caplice    
Title: Manager       Notice Address for such Guarantor:       c/o Bruker
Corporation   40 Manning Road   Billerca, Massachusetts 01821   Attn: Gerald
Herman, with copy to: Kristin Caplice at the same address

 

[Guaranty Agreement]

 



 

 

 

  Bruker Nano, Inc.           By: /s/ Gerald Herman     Name: Gerald Herman    
Title: Treasurer       Notice Address for such Guarantor:       c/o Bruker
Corporation   40 Manning Road   Billerca, Massachusetts 01821   Attn: Gerald
Herman, with copy to: Kristin Caplice at the same address

 

[Guaranty Agreement]

 



 

 

 

Exhibit A

 

Guarantor Supplement

 

This Guarantor Supplement (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below:

 

Preliminary Statements:

 

I.               Pursuant to the Note Purchase Agreement dated as of
December 11, 2019 (as amended, modified, supplemented or restated from time to
time, the “Note Agreement”), by and among Bruker Corporation, a Delaware
corporation (the “Company”), and the Persons listed on the signature
pages thereto (the “Purchasers”), the Company has issued and sold CHF
297,000,000 aggregate principal amount of its 1.01% Senior Notes, due
December 11, 2029 (the “Initial Notes”). The Initial Notes and any other Notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.

 

II.              The Company is required pursuant to the Note Agreement to cause
the Additional Guarantor to deliver this Guarantor Supplement in order to cause
the Additional Guarantor to become a Guarantor under the Subsidiary Guaranty
Agreement dated as of December 11, 2019 executed by certain Subsidiaries of the
Company (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 18.1 thereof,
collectively, the “Guarantors”) in favor of each holder from time to time of any
of the Notes (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”).

 

III.            The Additional Guarantor has received and will receive
substantial direct and indirect benefits from the Company’s compliance with the
terms and conditions of the Note Agreement and the Notes issued thereunder.

 

IV.            Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

 



 

 

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations ( as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 8 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 18.6 of the
Guaranty Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 17 of the Guaranty Agreement is set
forth below.

 

In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

  [Name of Guarantor]           By:       Name:     Title:       Notice Address
for such Guarantor                

 

[Guaranty Agreement]

 



 

 